 



Exhibit 10.5
EXECUTION COPY
AMENDMENT NO. 1 TO CREDIT AGREEMENT
     This AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of December 15, 2006, is
among ROYAL CARIBBEAN CRUISES LTD., a Liberian corporation (the “Borrower”), the
various financial institutions as are parties to the Credit Agreement referred
to below (collectively, the “Lenders”) and CITIBANK, N.A., as Administrative
Agent (the “Administrative Agent”) for the Lenders.
PRELIMINARY STATEMENTS
     (1) The Borrower, the Lenders and the Administrative Agent are parties to a
Credit Agreement dated as of April 6, 2006 (as further amended, restated,
modified, supplemented or renewed from time to time, the “Credit Agreement”);
and
     (2) The Borrower, the Lenders and the Administrative Agent have agreed to
amend the Credit Agreement as hereinafter set forth herein;
     NOW, THEREFORE, the parties hereto hereby agree as follows:
     SECTION 1. Amendments to the Credit Agreement. The Credit Agreement is,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 2, hereby amended in its entirety to
read as set forth in Annex A hereto.
     SECTION 2. Conditions of Effectiveness. This Amendment shall become
effective as of the date first above written (the “Amendment Effective Date”)
when and only if the Administrative Agent shall have received counterparts of
this Amendment executed by the Borrower and the Required Lenders or, as to any
of the Lenders, advice satisfactory to the Administrative Agent that such Lender
has executed this Amendment.
     SECTION 3. Representation and Warranty. To induce the Lenders to enter into
this Amendment, the Borrower represents and warrants that, as of the Amendment
Effective Date:
     (a) The representations and warranties contained in Article VI of the
Credit Agreement, as amended hereby (excluding, however the representations and
warranties contained in Sections 6.10 and 6.13 of the Credit Agreement) are true
and correct in all material respects except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct, on and as of the Amendment Effective Date, and
     (b) No Default and no Prepayment Event and no event which (with notice or
lapse of time or both) would become a Prepayment Event has occurred and is
continuing.
     SECTION 4. Reference to and Effect on the Credit Agreement and the Notes.
(a) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes to
“the Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Amendment.

 



--------------------------------------------------------------------------------



 



     (b) The Credit Agreement and the Notes, as specifically amended by this
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed.
     (c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.
     SECTION 5. Costs and Expenses. The Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment and the other documents to be
delivered hereunder (including the reasonable and documented fees and expenses
of counsel for the Administrative Agent with respect hereto and thereto as
agreed with the Administrative Agent) in accordance with the terms of
Section 11.3 of the Credit Agreement.
     SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier shall
be effective as delivery of a manually executed counterpart of this Amendment.
     SECTION 7. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
     SECTION 8. Defined Terms. Capitalized terms not otherwise defined in the
Amendment shall have the same meanings as specified in the Credit Agreement.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
THE BORROWER

            ROYAL CARIBBEAN CRUISES LTD.
      By   /s/ Antje M. Gibson         Title: Vice President & Acting Treasurer 
         

            CITIBANK, N.A.,
   as Administrative Agent and as a Lender
      By   /s/ Anish M. Shah         Title: Vice President           

            BNP PARIBAS
      By   /s/ Duane Helkowski         Title: Managing Director                 
  By   /s/ Shayn March         Title: Director           

 



--------------------------------------------------------------------------------



 



         

            DnB NOR BANK ASA
      By   /s/ Sanjiv Nayar         Title: Senior Vice President               
    By   /s/ erlend Bryn         Title: Vice President           

            NORDEA BANK NORGE ASA, GRAND CAYMAN BRANCH
      By   /s/ Hans Chr. Kjelsrud         Title: Executive Vice President       
            By   /s/ Anne Engen         Title: Vice President           

            ROYAL BANK OF SCOTLAND PLC
      By   /s/ Timothy J. McNaught         Title: Managing Director           

            SCOTIABANC INC.
      By   /s/ William E. Zarrett         Title: Managing Director             
THE BANK OF NOVA SCOTIA
      By   /s/ Mark Sparrow         Title: Director           

            BARCLAYS BANK PLC (did not sign)

CALYON
      By   /s/ G.O. Bygoat         Title: Head of Shipping Office               
    By   /s/ S. Pattonieri         Title: Director           

            REGIONS BANK
      By   /s/ Stephen Hanas         Title: Senior Vice President           

            BANK OF NEW YORK
      By   /s/ Burke Keabeay         Title: Vice President           

 



--------------------------------------------------------------------------------



 



         

            COMERICA BANK (did not sign)

JPMORGAN CHASE BANK, N.A.
      By   /s/ Donald S. Shokrian         Title: Managing Director             
  LLOYDS TSB BANK (did not sign)

MIZUHO CORPORATE BANK, LTD.
      By   /s/         Title: Deputy General Manager           

            MORGAN STANLEY BANK (did not sign)

SUMITOMO MITSUI BANKING CORPORATION
      By   /s/ Shigeru Tsuru         Title: Joint General Manager               
U.S. BANK NATIONAL ASSOCIATION
      By   /s/ Patrick H. McGraw, Jr.         Title: Vice President           

            WELLS FARGO BANK, NATIONAL ASSOCIATION
      By   /s/ Kevin R. Leer         Title: Vice President             

 



--------------------------------------------------------------------------------



 



Annex A
EXECUTION COPY
U.S. $570,000,000
CREDIT AGREEMENT,
dated as of April 6, 2006
amended and restated as of December 15, 2006
ROYAL CARIBBEAN CRUISES LTD.,
as the Borrower,
and
CITIGROUP GLOBAL MARKETS INC.
BNP PARIBAS SECURITIES CORP.
DNB NOR BANK ASA
and
NORDEA BANK NORGE ASA, GRAND CAYMAN BRANCH
as Co-Lead Arrangers
and
CITIGROUP GLOBAL MARKETS INC.
and
BNP PARIBAS SECURITIES CORP.
as Co-Bookrunners and
CITIBANK, N.A.
as Administrative Agent
and
BNP PARIBAS
as Syndication Agent
and
DNB NOR BANK ASA
NORDEA BANK NORGE ASA, GRAND CAYMAN BRANCH
and
THE ROYAL BANK OF SCOTLAND PLC
as Co-Documentation Agents
and
CITIBANK, N.A.
as FEC Counterparty

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE
 
       
ARTICLE I
       
 
       
DEFINITIONS AND ACCOUNTING TERMS
       
 
       
SECTION 1.1. Defined Terms
    1  
 
       
SECTION 1.2. Use of Defined Terms
    11  
 
       
SECTION 1.3. Cross-References
    12  
 
       
SECTION 1.4. Accounting and Financial Determinations
    12  
 
       
ARTICLE II
       
 
       
COMMITMENTS, BORROWING PROCEDURES AND NOTES
       
 
       
SECTION 2.1. Commitments
    12  
 
       
SECTION 2.2. Reduction of Commitment Amount
    13  
 
       
SECTION 2.3. Borrowing Procedure
    14  
 
       
SECTION 2.4. Funding
    14  
 
       
SECTION 2.5. Notes
    14  
 
       
ARTICLE III
       
 
       
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
       
 
       
SECTION 3.1. Repayments and Prepayments
    14  
 
       
SECTION 3.2. Interest Provisions
    15  
 
       
SECTION 3.3. Commitment Fees
    17  
 
       
ARTICLE IV
       
 
       
CERTAIN LIBO RATE AND OTHER PROVISIONS
       
 
       
SECTION 4.1. LIBO Rate Lending Unlawful
    17  
 
       
SECTION 4.2. Deposits Unavailable
    17  
 
       
SECTION 4.3. Increased LIBO Rate Loan Costs, etc
    18  

i



--------------------------------------------------------------------------------



 



              PAGE
 
       
SECTION 4.4. Funding Losses
    19  
 
       
SECTION 4.5. Increased Capital Costs
    20  
 
       
SECTION 4.6. Taxes
    21  
 
       
SECTION 4.7. Reserve Costs
    22  
 
       
SECTION 4.8. Replacement Lenders, etc
    23  
 
       
SECTION 4.9. Payments, Computations, etc
    24  
 
       
SECTION 4.10. Sharing of Payments
    25  
 
       
SECTION 4.11. Setoff
    26  
 
       
SECTION 4.12. Use of Proceeds
    26  
 
       
ARTICLE V
       
 
       
CONDITIONS TO BORROWING
       
 
       
SECTION 5.1. Effectiveness
    26  
 
       
SECTION 5.2. The Loans
    27  
 
       
SECTION 5.3. The Borrowing
    28  
 
       
ARTICLE VI
       
 
       
REPRESENTATIONS AND WARRANTIES
       
 
       
SECTION 6.1. Organization, etc
    28  
 
       
SECTION 6.2. Due Authorization, Non-Contravention, etc
    28  
 
       
SECTION 6.3. Government Approval, Regulation, etc
    29  
 
       
SECTION 6.4. Compliance with Environmental Laws
    29  
 
       
SECTION 6.5. Validity, etc
    29  
 
       
SECTION 6.6. Financial Information
    29  
 
       
SECTION 6.7. Intentionally Omitted
    30  
 
       
SECTION 6.8. No Default, Event of Default or Prepayment Event
    30  
 
       
SECTION 6.9. Litigation
    30  

ii 



--------------------------------------------------------------------------------



 



              PAGE
 
       
SECTION 6.10. Vessels
    30  
 
       
SECTION 6.11. Subsidiaries
    30  
 
       
SECTION 6.12. Obligations rank pari passu
    30  
 
       
SECTION 6.13. Withholding, etc
    31  
 
       
SECTION 6.14. No Filing, etc. Required
    31  
 
       
SECTION 6.15. No Immunity
    31  
 
       
SECTION 6.16. Pension Plans
    31  
 
       
SECTION 6.17. Investment Company Act
    31  
 
       
SECTION 6.18. Regulation U
    31  
 
       
SECTION 6.19. Accuracy of Information
    31  
 
       
ARTICLE VII
       
 
       
COVENANTS
       
 
       
SECTION 7.1. Affirmative Covenants
    32  
 
       
SECTION 7.2. Negative Covenants
    34  
 
       
ARTICLE VIII
       
 
       
EVENTS OF DEFAULT
       
 
       
SECTION 8.1. Listing of Events of Default
    39  
 
       
SECTION 8.2. Action if Bankruptcy
    41  
 
       
SECTION 8.3. Action if Other Event of Default
    41  
 
       
ARTICLE IX
       
 
       
PREPAYMENT EVENTS
       
 
       
SECTION 9.1. Listing of Prepayment Events
    41  
 
       
SECTION 9.2. Mandatory Prepayment
    43  

iii 



--------------------------------------------------------------------------------



 



              PAGE
 
       
ARTICLE X
       
 
       
THE AGENTS
       
 
       
SECTION 10.1. Actions
    43  
 
       
SECTION 10.2. Funding Reliance, etc
    44  
 
       
SECTION 10.3. Exculpation
    44  
 
       
SECTION 10.4. Successor
    45  
 
       
SECTION 10.5. Loans by the Agents
    45  
 
       
SECTION 10.6. Credit Decisions
    46  
 
       
SECTION 10.7. Copies, etc
    46  
 
       
SECTION 10.8. Agency Fee; FEC Counterparty Fee
    46  
 
       
ARTICLE XI
       
 
       
MISCELLANEOUS PROVISIONS
       
 
       
SECTION 11.1. Waivers, Amendments, etc
    46  
 
       
SECTION 11.2. Notices
    47  
 
       
SECTION 11.3. Payment of Costs and Expenses
    49  
 
       
SECTION 11.4. Indemnification
    49  
 
       
SECTION 11.5. Survival
    51  
 
       
SECTION 11.6. Severability
    51  
 
       
SECTION 11.7. Headings
    51  
 
       
SECTION 11.8. Execution in Counterparts, Effectiveness, etc
    51  
 
       
SECTION 11.9. Governing Law; Entire Agreement
    52  
 
       
SECTION 11.10. Successors and Assigns
    52  
 
       
SECTION 11.11. Sale and Transfer of Loans and Note; Participations in Loans and
Note
    52  
 
       
SECTION 11.12. Other Transactions
    54  
 
       
SECTION 11.13. Forum Selection and Consent to Jurisdiction
    54  

iv 



--------------------------------------------------------------------------------



 



              PAGE
 
       
SECTION 11.14. Process Agent
    55  
 
       
SECTION 11.15. Judgment
    55  
 
       
SECTION 11.16. Waiver of Jury Trial
    56  

v 



--------------------------------------------------------------------------------



 



         
 
       
SCHEDULES
       
 
       
SCHEDULE I
  -   Disclosure Schedule
 
       
SCHEDULE II
  -   Repayment Schedule
 
       
EXHIBITS
       
 
       
Exhibit A
  -   Form of Note
 
       
Exhibit B
  -   Form of Borrowing Request
 
       
Exhibit C
  -   Form of Opinion of Bradley Stein, Esq.
 
       
Exhibit D
  -   Form of Opinion of Watson, Farley & Williams (New York) LLP
 
       
Exhibit E
  -   Form of Lender Assignment Agreement
 
       
Exhibit F
  -   Form of Opinion of Hannes Snellman
 
       
Exhibit G
  -   Form of Opinion of Shearman & Sterling LLP

vi 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT, dated as of April 6, 2006 and amended and restated
as of December 15, 2006, is among ROYAL CARIBBEAN CRUISES LTD., a Liberian
corporation (the “Borrower”), the various financial institutions as are or shall
become parties hereto (collectively, the “Lenders”), CITIBANK, N.A., as
counterparty to the FEC Interest Equalization Documents (as defined below) (“FEC
Counterparty”), and CITIBANK, N.A. (“Citibank”), as administrative agent (in
such capacity, the “Administrative Agent”) for the Lenders.
WITNESSETH:
     WHEREAS, the Borrower desires to obtain Commitments from the Lenders
pursuant to which Loans, in a maximum aggregate principal amount not to exceed
$570,000,000 (subject to adjustment as provided herein), will be made to the
Borrower on the Closing Date; and
     WHEREAS, the Lenders are willing, on the terms and subject to the
conditions hereinafter set forth (including Article V), to extend such
Commitments and make such Loans to the Borrower; and
     WHEREAS, the proceeds of such Loans will be used to finance up to 80% of
the contract price of the Freedom class vessel #1352 built by Aker Finnyards
Inc. (the “Purchased Vessel”);
     NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     SECTION 1.1. Defined Terms. The following terms (whether or not
underscored) when used in this Agreement, including its preamble and recitals,
shall, when capitalized, except where the context otherwise requires, have the
following meanings (such meanings to be equally applicable to the singular and
plural forms thereof):
     “Accumulated Other Comprehensive Income (Loss)” means at any date the
Borrower’s accumulated other comprehensive income (loss) on such date,
determined in accordance with GAAP.
     “Administrative Agent” is defined in the preamble and includes each other
Person as shall have subsequently been appointed as the successor Administrative
Agent, and as shall have accepted such appointment, pursuant to Section 10.4.
     “Affiliate” of any Person means any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person. A Person shall be deemed to be “controlled by” any other Person if such
other Person possesses, directly or indirectly, power to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

 



--------------------------------------------------------------------------------



 



     “Agents” means (a) the Administrative Agent and (b) BNP, DnB NOR, Nordea
and RBS in their respective capacities as agents under Article X, together with
their respective successors (if any) in such capacity.
     “Agreement” means, on any date, this Credit Agreement as originally in
effect on the Effective Date and as thereafter from time to time amended,
supplemented, amended and restated, or otherwise modified and in effect on such
date.
     “Applicable Jurisdiction” means the jurisdiction or jurisdictions under
which the Borrower is organized, domiciled or resident or from which any of its
business activities are conducted or in which any of its properties are located
and which has jurisdiction over the subject matter being addressed.
     “Applicable Margin” means, as of any date (x) so long as the FEC Interest
Equalization Documents are in effect, the percentage per annum set forth below
opposite the Senior Debt Rating on such date provided by S&P and Moody’s under
the column “(CIRR)” (the “CIRR Applicable Margin”) and (y) if the FEC Interest
Equalization Documents are not in effect, the percentage per annum set forth
below opposite the Senior Debt Rating on such date provided by S&P and Moody’s
under the column “(LIBO)” (the “LIBO Applicable Margin”):

              Senior Debt Rating   Applicable Margin (S&P)   (Moody's)   (CIRR)
  (LIBO)  
BBB+ or higher
  Baa1 or higher   0.100%   0.500%
BBB
  Baa2   0.200%   0.600%
BBB-
  Baa3   0.300%   0.700%
BB+
  Ba1   0.475%   0.875%
BB
  Ba2   0.725%   1.125%
BB- or lower
  Ba3 or lower   0.975%   1.375%

plus, in each case, at all times after the fifth anniversary of the Closing
Date, an additional 0.075% per annum;
provided that:
     (a) if at any time the Senior Debt Rating provided by Moody’s differs from
the Senior Debt Rating provided by S&P by one level, the Applicable Margin shall
be the percentage per annum set forth opposite the higher of such two Senior
Debt Ratings;
     (b) if at any time the Senior Debt Rating provided by Moody’s differs from
the Senior Debt Rating provided by S&P by more than one level, the Applicable
Margin shall be the percentage per annum set forth opposite the rating one level
below the higher of such two Senior Debt Ratings;

2



--------------------------------------------------------------------------------



 



     (c) if at any time a Senior Debt Rating is provided by one of but not both
Moody’s and S&P, the Applicable Margin shall be determined by reference to the
Senior Debt Rating provided by the agency which gives such rating; and
     (d) if at any time no Senior Debt Rating is provided by Moody’s and no
Senior Debt Rating is provided by S&P, the Applicable Margin shall be the
percentage per annum set forth opposite the Senior Debt Ratings of BB- or lower
and Ba3 or lower unless (i) within 21 days of being notified by the
Administrative Agent that both Moody’s and S&P have ceased to give a Senior Debt
Rating, the Borrower has obtained from at least one of such agencies a private
implied rating for its senior debt or (ii) having failed to obtain such private
rating within such 21-day period, the Borrower and the Lenders shall have agreed
within a further 15-day period (during which period the Borrower and the Agents
shall consult in good faith to find an alternative method of providing an
implied rating of the Borrower’s senior debt) on an alternative rating method,
which agreed alternative shall apply for the purposes of this Agreement.
     “Approved Appraiser” means any of the following: Barry Rogliano Salles,
Paris, H Clarkson & Co. Ltd., London, R.S. Platou Shipbrokers, Norway, or
Fearnley AS, Norway.
     “Assignee Lender” is defined in Section 11.11.1.
     “Authorized Officer” means those officers of the Borrower authorized to act
with respect to the Loan Documents to which it is a party and whose signatures
and incumbency shall have been certified to the Administrative Agent by the
Secretary or an Assistant Secretary of the Borrower.
     “BNP” means BNP Paribas.
     “Borrower” is defined in the preamble.
     “Borrowing” means Loans made on the same Business Day and pursuant to the
same Borrowing Request in accordance with Section 2.1.
     “Borrowing Request” means a loan request and certificate duly executed by
an Authorized Officer of the Borrower, substantially in the form of Exhibit B
hereto.
     “Business Day” means any day which is neither a Saturday or Sunday nor a
legal holiday on which banks are authorized or required to be closed in New York
City or London or, if the FEC Interest Equalization is in effect, Helsinki, and
if the applicable Business Day relates to the Borrowing, an Interest Period,
prepayment or conversion, in each case with respect to any Loan bearing interest
by reference to the LIBO Rate, on which dealings in deposits in Dollars are
carried on in the London interbank market.
     “Capital Lease Obligations” means obligations of the Borrower or any
Subsidiary of the Borrower under any leasing or similar arrangement which, in
accordance with GAAP, would be classified as capitalized leases.

3



--------------------------------------------------------------------------------



 



     “Capitalization” means, as at any date, the sum of (a) Net Debt on such
date, plus (b) Stockholders’ Equity on such date.
     “Capitalized Lease Liabilities” means the principal portion of all monetary
obligations of the Borrower or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.
     “Cash Equivalents” means all amounts other than cash that are included in
the “cash and cash equivalents” shown on the Borrower’s balance sheet prepared
in accordance with GAAP.
     “CIRR Applicable Margin” is defined in the definition of “Applicable
Margin”.
     “Closing Date” means the date of the funding of the Loans in accordance
with Section 2.3, which date shall be no later than three months after the
Effective Date.
     “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
     “Commitment” means, relative to any Lender, such Lender’s obligation to
make a Loan pursuant to Section 2.1.1.
     “Commitment Amount” means, on any date, $570,000,000, as such amount shall
be reduced from time to time pursuant to Section 2.2.
     “Commitment Fees” is defined in Section 3.3.
     “Contracted Rate” is defined in Section 3.2.5.
     “Controlled Group” means all members of a controlled group of corporations
and all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.
     “Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.
     “Disclosure Schedule” means the Disclosure Schedule attached hereto as
Schedule I.
     “DnB NOR” means DnB NOR Bank ASA.
     “Dollar” and the sign “$” mean lawful money of the United States.
     “Effective Date” is defined in Section 5.1.
     “Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to the protection of the
environment.

4



--------------------------------------------------------------------------------



 



     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA also refer to any successor sections.
     “Event of Default” is defined in Section 8.1.
     “Existing Debt” means the obligations of the Borrower or its Subsidiaries
in connection with (i) the Loan Facility Agreement with respect to the vessel
CENTURY, dated November 29, 1993 between KfW and Blue Sapphire Marine Inc.,
(ii) the Loan Facility Agreement with respect to the vessel GALAXY, dated
November 29, 1993 between KfW and Esker Marine Shipping Inc, (iii) the Loan
Facility Agreement with respect to the vessel MERCURY, dated December 12, 1997
between KfW and Seabrook Maritime Inc., (iv) the Buyer Credit Agreement with
respect to the vessel SUMMIT dated March 31, 2001 between Summit Inc., Societe
Generale and Credit Agricole Indosuez and (v) the Bareboat Charterparty with
respect to the vessel BRILLIANCE OF THE SEAS dated July 5, 2002 between Halifax
Leasing (September) Limited and RCL (UK) LTD, and the replacement, extension,
renewal or amendment of the foregoing without increase in the amount or change
in any direct or contingent obligor of such obligations.
     “Existing Group” means the following Persons: (a) A. Wilhelmsen AS., a
Norwegian corporation (“Wilhelmsen”); (b) Cruise Associates, a Bahamian general
partnership (“Cruise”); and (c) any Affiliate of either or both of Wilhelmsen
and Cruise.
     “Existing Principal Subsidiaries” means each Subsidiary of the Borrower
that is a Principal Subsidiary on the Effective Date.
     “FEC” means Finnish Export Credit Ltd., which is a Finnish ultimately
state-owned limited liability company assigned to, among other things,
administer the interest equalization scheme for officially supported export
credits and ship financing in accordance with the terms of the Arrangement on
Guidelines for Officially Supported Export Credits agreed between the countries
which are members of the Organization for Economic Cooperation and Development,
by virtue of the Finnish Act on the Interest Equalization of Officially
Supported Export Credit (1137/1996), and its successors.
     “FEC Break Costs” means any losses, costs or expenses which the FEC
Counterparty has incurred or will incur as a result of or in connection with any
termination of the FEC Interest Equalization on a date other than its originally
scheduled termination date.
     “FEC CIRR Rate” means 3.47% per annum.
     “FEC Cooperation Agreement” means the cooperation agreement including FEC
General Terms and Conditions entered into between FEC and the FEC Counterparty
in relation to interest equalization transactions to be entered into by FEC and
the FEC Counterparty.
     “FEC General Terms and Conditions” means the general terms and conditions
issued by FEC and dated January 30, 2003 in relation to interest equalization
transactions entered into by FEC.

5



--------------------------------------------------------------------------------



 



     “FEC Interest Equalization” means the interest rate hedging arrangements
made between FEC and the FEC Counterparty and in relation to the Loans in
accordance with the FEC Interest Equalization Documents.
     “FEC Interest Equalization Documents” means the FEC Interest Equalization
Offer, each FEC ISDA Confirmation, the FEC ISDA Master Agreement, the FEC
Cooperation Agreement, all other related agreements and documents entered into
between FEC and the FEC Counterparty in relation to the Loans and/or on the
basis of the FEC Interest Equalization Offer, each as may be amended from time
to time.
     “FEC Interest Equalization Offer” means the interest equalization offer
issued by FEC in favor of the FEC Counterparty in relation to the Loans.
     “FEC ISDA Confirmation” means the confirmation issued by the FEC
Counterparty and accepted by FEC in relation to each interest equalization
transaction entered into between the FEC Counterparty and FEC in relation to the
Loans under the FEC Cooperation Agreement and the FEC ISDA Master Agreement.
     “FEC ISDA Master Agreement” means the ISDA Master Agreement and the ISDA
Schedule to the ISDA Master Agreement each entered into between the FEC
Counterparty and FEC and dated as of September 14, 2004.
     “FEC Payment Amount” is defined in Section 4.9(d).
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Fiscal Quarter” means any quarter of a Fiscal Year.
     “Fiscal Year” means any annual fiscal reporting period of the Borrower.
     “Fixed Charge Coverage Ratio” means, as of the end of any Fiscal Quarter,
the ratio computed for the period of four consecutive Fiscal Quarters ending on
the close of such Fiscal Quarter of:
     (a) net cash from operating activities (determined in accordance with GAAP)
for such period, as shown in the Borrower’s consolidated statement of cash flow
for such period, to
     (b) the sum of:

6



--------------------------------------------------------------------------------



 



          (i) dividends actually paid by the Borrower during such period
(including, without limitation, dividends in respect of preferred stock of the
Borrower); plus
          (ii) scheduled payments of principal of all debt less New Financings
(determined in accordance with GAAP, but in any event including Capitalized
Lease Liabilities) of the Borrower and its Subsidiaries for such period.
     “F.R.S. Board” means the Board of Governors of the Federal Reserve System
or any successor thereto.
     “GAAP” is defined in Section 1.4.
     “Government-related Obligations” means obligations of the Borrower or any
Subsidiary of the Borrower under, or Indebtedness incurred by the Borrower or
any Subsidiary of the Borrower to satisfy obligations under, any governmental
requirement imposed by any Applicable Jurisdiction that must be complied with to
enable the Borrower and its Subsidiaries to continue their business in such
Applicable Jurisdiction, excluding, in any event, any taxes imposed on the
Borrower or any Subsidiary of the Borrower.
     “Hedging Instruments” means options, caps, floors, collars, swaps,
forwards, futures and any other agreements, options or instruments substantially
similar thereto or any series or combination thereof used to hedge interest,
foreign currency and commodity exposures.
     “herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in
this Agreement or any other Loan Document refer to this Agreement or such other
Loan Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.
     “IEA Margin” means 0.40% per annum, receivable from FEC under the FEC
Interest Equalization Documents.
     “Indebtedness” means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 180 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) obligations of such Person in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for the account of such Person; (e) Capital Lease
Obligations of such Person; (f) Indebtedness of others guaranteed by such
Person; (g) obligations of such Person in respect of surety bonds and similar
obligations; and (h) Hedging Instruments.
     “Indemnified Liabilities” is defined in Section 11.4.

7



--------------------------------------------------------------------------------



 



     “Indemnified Parties” is defined in Section 11.4.
     “Interest Payment Date” means any date on which interest is payable with
respect to Loans pursuant to clause (c) of Section 3.2.3.
     “Interest Period” means, relative to any Loans, the period beginning on
(and including) the date on which such Loan is made pursuant to Section 2.3 and
shall end on (but exclude) the day which numerically corresponds to such date
six months thereafter or, if such month has no numerically corresponding day, on
the last Business Day of such month; provided that if such Interest Period would
otherwise end on a day which is not a Business Day, such Interest Period shall
end on the next following Business Day (unless such next following Business Day
is the first Business Day of a calendar month, in which case such Interest
Period shall end on the Business Day next preceding the first Business Day of
such calendar month).
     “Interest Subsidy” means the net payment by the FEC to the FEC Counterparty
pursuant to the FEC Interest Equalization.
     “Investment” means, relative to any Person,
     (a) any loan or advance made by such Person to any other Person (excluding
commission, travel, expense and similar advances to officers and employees made
in the ordinary course of business); and
     (b) any ownership or similar interest held by such Person in any other
Person.
     “Lender Assignment Agreement” means a Lender Assignment Agreement
substantially in the form of Exhibit E.
     “Lenders” is defined in the preamble.
     “Lending Office” means, relative to any Lender, the office of such Lender
designated as such below its signature hereto or designated in a Lender
Assignment Agreement or Assumption Agreement or such other office of a Lender as
designated from time to time by notice from such Lender to the Borrower and the
Administrative Agent, whether or not outside the United States, which shall be
making or maintaining the Loan of such Lender hereunder.
     “LIBO Applicable Margin” is defined in the definition of “Applicable
Margin”.
     “LIBO Rate” means, relative to any Interest Period, the rate per annum of
the offered quotation for deposits in Dollars for delivery on the first day of
such Interest Period and for the duration thereof which appears on Telerate Page
3750 at or about 11:00 a.m. (London time) two Business Days before the
commencement of such Interest Period; provided that:
     (a) subject to Section 3.2.4, if no such offered quotation appears on
Telerate Page 3750 at the relevant time, the LIBO Rate shall be the rate per
annum certified by the Administrative Agent to be the average of the rates
quoted by the Reference Lenders as the rate at which each of the Reference
Lenders was (or would have been) offered deposits of Dollars by prime banks in
the London interbank eurocurrency market in an

8



--------------------------------------------------------------------------------



 



amount approximately equal to the amount of each such Reference Lender’s Loan
for the relevant Borrowing and for a period approximately equal to such Interest
Period; and
     (b) for the purposes of determining the post-maturity rate of interest
under Section 3.2.2, the LIBO Rate shall be determined by reference to deposits
on an overnight or call basis or for such other period or periods as the
Administrative Agent may determine after consultation with the Lenders.
     “Lien” means any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property to secure payment of a debt or
performance of an obligation or other priority or preferential arrangement of
any kind or nature whatsoever.
     “Loan” is defined in Section 2.1.1.
     “Loan Documents” means this Agreement, the Notes and the FEC Interest
Equalization Documents.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, operations or financial condition of the Borrower or the Borrower and
its Subsidiaries taken as a whole, (b) the rights and remedies of the
Administrative Agent, any Lender or the FEC Counterparty under or in connection
with the this Agreement or the Notes or (c) the ability of the Borrower to
perform its payment Obligations under the Loan Documents to which it is a party.
     “Material Litigation” is defined in Section 6.9.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Net Debt” means, at any time, the aggregate outstanding principal amount
of all debt (including, without limitation, the principal portion of all
capitalized leases) of the Borrower and its Subsidiaries (determined on a
consolidated basis in accordance with GAAP) less the sum of (without
duplication);
     (a) all cash on hand of the Borrower and its Subsidiaries; plus
     (b) all Cash Equivalents.
     “Net Debt to Capitalization Ratio” means, as at any date, the ratio of
(a) Net Debt on such date to (b) Capitalization on such date.
     “New Financings” means proceeds from:
     (a) borrowed money (whether by loan or issuance and sale of debt
securities), including drawings under this Agreement and under the Credit
Agreement dated as of March 27, 2003, as amended, among the Borrower, the
lenders parties thereto and Citibank, N.A., as administrative agent; and
     (b) the issuance and sale of equity securities.

9



--------------------------------------------------------------------------------



 



     “Nordea” means Nordea Bank Norge ASA, Grand Cayman Branch.
     “Note” means a promissory note of the Borrower payable to any Lender, in
the form of Exhibit A hereto (as such promissory note may be amended, endorsed
or otherwise modified from time to time), evidencing the aggregate Indebtedness
of the Borrower to such Lender resulting from the outstanding Loan made by such
Lender, and also means all other promissory notes accepted from time to time in
substitution therefor or renewal thereof.
     “Obligations” means all obligations (monetary or otherwise) of the Borrower
arising under or in connection with this Agreement and the Notes.
     “Organic Document” means, relative to the Borrower, its certificate of
incorporation and its by-laws.
     “Participant” is defined in Section 11.11.2.
     “Pension Plan” means a “pension plan”, as such term is defined in section
3(2) of ERISA, which is subject to Title IV of ERISA (other than a multiemployer
plan as defined in section 4001(a)(3) of ERISA), and to which the Borrower or
any corporation, trade or business that is, along with the Borrower, a member of
a Controlled Group, may have liability, including any liability by reason of
being deemed to be a contributing sponsor under section 4069 of ERISA.
     “Percentage” means, relative to any Lender, the percentage set forth
opposite its signature hereto or as set forth in the applicable Lender
Assignment Agreement, as such percentage may be adjusted from time to time
pursuant to Section 4.8 or pursuant to Lender Assignment Agreement(s) executed
by such Lender and its Assignee Lender(s) and delivered pursuant to
Section 11.11.1.
     “Person” means any natural person, corporation, partnership, firm,
association, trust, government, governmental agency or any other entity, whether
acting in an individual, fiduciary or other capacity.
     “Prepayment Event” is defined in Section 9.1.
     “Principal Subsidiary” means any Subsidiary of the Borrower that owns a
Vessel.
     “Purchased Vessel” is defined in the third recital.
     “RBS” means The Royal Bank of Scotland plc.
     “Reference Lenders” means Citibank, BNP, DnB NOR, Nordea and RBS and
includes each replacement Reference Lender appointed by the Administrative Agent
pursuant to Section 3.2.4.
     “Required Lenders” means, at any time, Lenders that, in the aggregate, hold
more than 50% of the aggregate unpaid principal amount of the Loans or, if no
such principal amount is then outstanding, Lenders that in the aggregate have
more than 50% of the Commitments.

10



--------------------------------------------------------------------------------



 



     “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.
     “Senior Debt Rating” means, as of any date, (a) the implied senior debt
rating of the Borrower for debt pari passu in right of payment and in right of
collateral security with the Obligations as given by Moody’s and S&P or (b) in
the event the Borrower receives an actual unsecured senior debt rating (apart
from an implied rating) from Moody’s and/or S&P, such actual rating or ratings,
as the case may be (and in such case the Senior Debt Rating shall not be
determined by reference to any implied senior debt rating from either agency).
     “Stated Maturity Date” means the seventh anniversary of the Closing Date.
     “Stockholders’ Equity” means, as at any date, the Borrower’s stockholders’
equity on such date, excluding Accumulated Other Comprehensive Income (Loss),
determined in accordance with GAAP, provided that any non-cash charge to
Stockholders’ Equity resulting (directly or indirectly) from a change after the
Effective Date in GAAP or in the interpretation thereof shall be disregarded in
the computation of Stockholders’ Equity such that the amount of any reduction
thereof resulting from such change shall be added back to Stockholders’ Equity.
     “Subsidiary” means, with respect to any Person, any corporation of which
more than 50% of the outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.
     “Taxes” is defined in Section 4.6.
     “Telerate Page 3750” means the display designated as “Page 3750” on the
Moneyline Telerate Service (or such other page as may replace Page 3750 on that
service or such other service as may be nominated by the British Bankers’
Association as the information vendor for the purpose of displaying British
Bankers’ Association Interest Settlement Rates for deposits in Dollars).
     “United States” or “U.S.” means the United States of America, its fifty
States and the District of Columbia.
     “Vessel” means a passenger cruise vessel owned by the Borrower or one of
its Subsidiaries.
     “Voting Stock” means shares of capital stock of the Borrower of any class
or classes (however designated) that have by the terms thereof normal voting
power to elect the members of the Board of Directors of the Borrower (other than
voting power upon the occurrence of a stated contingency, such as the failure to
pay dividends).
     SECTION 1.2. Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall, when capitalized, have such meanings when used in the Disclosure Schedule
and in each Note,

11



--------------------------------------------------------------------------------



 



Borrowing Request, notice and other communication delivered from time to time in
connection with this Agreement or the Notes.
     SECTION 1.3. Cross-References. Unless otherwise specified, references in
this Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.
     SECTION 1.4. Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used herein or in any Note shall be interpreted,
all accounting determinations and computations hereunder or thereunder
(including under Section 7.2.4) shall be made, and all financial statements
required to be delivered hereunder or thereunder shall be prepared, in
accordance with United States generally accepted accounting principles (“GAAP”)
consistently applied (or, if not consistently applied, accompanied by details of
the inconsistencies); provided that if, as a result of any change in GAAP or in
the interpretation thereof after the date of the financial statements referred
to in Section 6.6, there is a change in the manner of determining any of the
items referred to herein that are to be determined by reference to GAAP, and the
effect of such change would (in the reasonable opinion of the Borrower or the
Agents) be such as to affect the basis or efficacy of the covenants contained in
Section 7.2.4 in ascertaining the financial condition of the Borrower or the
consolidated financial condition of the Borrower and its Subsidiaries and the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate such change occurring after the
date hereof in GAAP or the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
then such item shall for the purposes of such Sections of this Agreement
continue to be determined in accordance with GAAP relating thereto as GAAP were
applied immediately prior to such change in GAAP or in the interpretation
thereof until such notice shall have been withdrawn or such provision amended in
accordance herewith.
ARTICLE II
COMMITMENTS, BORROWING PROCEDURES AND NOTES
     SECTION 2.1. Commitments. On the terms and subject to the conditions of
this Agreement (including Article V), each Lender severally agrees to make a
Loan pursuant to the Commitments described in this Section 2.1.
          SECTION 2.1.1. Commitment of Each Lender. On the Closing Date, each
Lender will make a loan (relative to such Lender, its “Loan”) to the Borrower
equal to such Lender’s Percentage of the aggregate amount of the Borrowing
requested by the Borrower to be made on such day. The commitment of each Lender
described in this Section 2.1.1 is herein referred to as its “Commitment”. Any
amount of the Loans that are prepaid or repaid may not be reborrowed.

12



--------------------------------------------------------------------------------



 



          SECTION 2.1.2. FEC. The parties hereto acknowledge the benefit of the
FEC Interest Equalization and the commercial impact that the terms of the FEC
Interest Equalization Documents have on the terms of this Agreement.
     The parties hereto unconditionally and irrevocably agree that if the FEC
Interest Equalization is for whatever reason, in whole or in part, suspended,
terminated, cancelled or ceases to be available for whatever reason or the FEC
Interest Equalization Documents cease to be in full force and effect for
whatever reason, that the Loans will be provided to the Borrower on a LIBO Rate
basis.
     The parties hereto acknowledge that FEC has the right to terminate the
payment of any Interest Subsidy and the right to terminate the FEC Interest
Equalization if (a) the Borrower has used the proceeds of the Loans for a
purpose other than the purpose agreed in the FEC Interest Equalization
Documents; (b) the Borrower has in connection with the application for (i) the
FEC Interest Equalization Offer or (ii) the Loans provided materially misleading
information or concealed facts that are material when considering such
application or acceptance of the FEC Interest Equalization Transaction; or
(c) the Loans are transferred to a new borrower or the Purchased Vessel is
transferred to a new owner without the consent of the Finnish Ministry of the
Trade and Industry.
     The parties hereto acknowledge and agree that if FEC terminates the payment
of any Interest Subsidy pursuant to clause (a) or (b) in the immediately
preceding paragraph, the Borrower is obligated to pay FEC upon FEC’s demand the
amounts of Interest Subsidy together with interest, all amounts as more
specifically set out in the FEC Cooperation Agreement and Section 6 b of the
Finnish Act on Interest Equalization on Officially Supported Export and Ship
Credits (1137/1996, as amended).
     The parties hereto further acknowledge and agree that FEC may terminate the
payment of any Interest Subsidy if (x) the Borrower fails to use its
commercially reasonable efforts to co-operate and assist the Administrative
Agent and the FEC Counterparty with respect to any obligations the FEC
Counterparty may have under or in connection with the FEC Interest Equalization
Documents, as so reasonably requested by the Administrative Agent or the FEC
Counterparty or (y) the Borrower fails to use its commercially reasonable
efforts to consent to amend this Agreement if such amendments are required by
FEC or the FEC Interest Equalization Documents. The Administrative Agent shall
provide an explanation from FEC as to the need for such amendments provided that
FEC has provided such explanation to the Administrative Agent.
     SECTION 2.2. Reduction of Commitment Amount. The Commitment Amount is
subject to reduction from time to time pursuant to this Section 2.2.
          SECTION 2.2.1. Optional. The Borrower may, from time to time on any
Business Day occurring prior to the Closing Date, voluntarily reduce the
Commitment Amount; provided that all such reductions shall be made pro rata
among the Lenders and shall require at least three Business Days’ prior notice
to the Administrative Agent and be permanent, and any partial reduction of the
Commitment Amount shall be in a minimum amount of $10,000,000 and in a multiple
of $1,000,000.

13



--------------------------------------------------------------------------------



 



          SECTION 2.2.2. Mandatory. On and after the Closing Date, after giving
effect to the Borrowing made on such date, the Commitment Amount shall be zero.
     SECTION 2.3. Borrowing Procedure. By delivering a Borrowing Request to the
Administrative Agent on or before 11:00 a.m., New York time, on a Business Day,
the Borrower may irrevocably request, on not less than two Business Days’
notice, that a Borrowing be made in a minimum amount of $10,000,000 and a
multiple of $1,000,000, or in the unused amount of the Commitments. On the terms
and subject to the conditions of this Agreement, the Borrowing shall be made on
the Business Day specified in such Borrowing Request. On or before 11:00 a.m.,
New York time, on the Business Day specified in the Borrowing Request, each
Lender shall, without any set-off or counterclaim, deposit with the
Administrative Agent same day funds in an amount equal to such Lender’s
Percentage of the requested Borrowing. Such deposit will be made to an account
which the Administrative Agent shall specify from time to time by notice to the
Lenders. To the extent funds are so received from the Lenders, the
Administrative Agent shall, without any set-off or counterclaim, make such funds
available to the Borrower on the Business Day specified in the Borrowing Request
by wire transfer of same day funds to the accounts the Borrower shall have
specified in its Borrowing Request. No Lender’s obligation to make a Loan shall
be affected by any other Lender’s failure to make a Loan.
     SECTION 2.4. Funding. Each Lender may, if it so elects, fulfill its
obligation to make or continue its Loan hereunder by causing one of its foreign
branches or Affiliates (or an international banking facility created by such
Lender) to make or maintain such Loan; provided that such Loan shall nonetheless
be deemed to have been made and to be held by such Lender, and the obligation of
the Borrower to repay such Loan shall nevertheless be to such Lender for the
account of such foreign branch, Affiliate or international banking facility.
     SECTION 2.5. Notes. Each Lender’s Loan under its Commitment shall be
evidenced by a Note payable to the order of such Lender in a maximum principal
amount equal to such Lender’s Percentage of the original Commitment Amount. The
Borrower hereby irrevocably authorizes each Lender to make (or cause to be made)
appropriate notations on the grid attached to such Lender’s Note (or on any
continuation of such grid), which notations, if made, shall evidence, inter
alia, the date of, the outstanding principal of, and the interest rate and
Interest Period applicable to the Loan evidenced thereby, provided that the
failure of any Lender to make any such notations shall not limit or otherwise
affect any Obligations of the Borrower.
ARTICLE III
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
     SECTION 3.1. Repayments and Prepayments. The Borrower shall repay the Loans
in fourteen equal semi-annual installments on the last day of each Interest
Period, as set forth on Schedule II hereto.
     In addition, the Borrower

14



--------------------------------------------------------------------------------



 



     (a) may, from time to time on any Business Day, make a voluntary
prepayment, in whole or in part, of the outstanding principal amount of the
Loans; provided that
          (i) any such prepayment shall be made pro rata among all Loans and
applied in inverse order of maturity;
          (ii) all such voluntary prepayments shall require at least three
Business Days (or, if such prepayment is to be made on the last day of an
Interest Period for the Loans, two Business Days) prior written notice to the
Administrative Agent; and
          (iii) all such voluntary partial prepayments shall be in an aggregate
minimum amount of $10,000,000 and a multiple of $1,000,000 (or the remaining
amount of the Loans being prepaid); and
     (b) shall, immediately upon any acceleration of the Stated Maturity Date of
the Loans pursuant to Section 8.2 or 8.3 or the mandatory repayment of the Loans
pursuant to Section 9.2, repay all Loans.
     Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4, provided that any
prepayment under this Agreement shall be made subject to payment by the Borrower
to the Administrative Agent (for the account of the FEC Counterparty) of any FEC
Break Costs on written demand by the FEC Counterparty, which demand shall set
forth the amount of the FEC Break Costs and reasonably detailed calculations
thereof.
     SECTION 3.2. Interest Provisions. Interest on the outstanding principal
amount of Loans shall accrue and be payable in accordance with this Section 3.2.
          SECTION 3.2.1. Rates. (a) At all times while the FEC Interest
Equalization is in effect, the Borrower shall pay interest on the Loans at a
rate per annum during each Interest Period equal to the sum of the FEC CIRR Rate
plus the CIRR Applicable Margin.
     (b) At all times while the FEC Interest Equalization is not in effect, the
Borrower shall pay interest on the Loans at a rate per annum during each
Interest Period equal to the sum of the LIBO Rate for such Interest Period plus
the LIBO Applicable Margin.
     (c) All Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such Loan.
          SECTION 3.2.2. Post-Maturity Rates. After the date any principal
amount of any Loan is due and payable (whether on the maturity, upon
acceleration or otherwise), or after any other monetary Obligation of the
Borrower shall have become due and payable, the Borrower shall pay, but only to
the extent permitted by law, interest (after as well as before judgment) on such
amounts for each day during the period of such default at a rate per annum
certified by the

15



--------------------------------------------------------------------------------



 



Administrative Agent to the Borrower (which certification shall be conclusive in
the absence of manifest error) to be equal to the sum of (a) the rate of
interest applicable to Loans at such time pursuant to Section 3.2.1 above plus
(c) 2% per annum.
          SECTION 3.2.3. Payment Dates. Interest accrued on each Loan shall be
payable, without duplication:
     (a) on the Stated Maturity Date therefor;
     (b) on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Loan (but only on the principal so paid or
prepaid);
     (c) on the last day of each Interest Period; and
     (d) on that portion of any Loans the Stated Maturity Date of which is
accelerated pursuant to Section 8.2 or Section 8.3, immediately upon such
acceleration.
Interest accrued on Loans or other monetary Obligations arising under this
Agreement or any Note after the date such amount is due and payable (whether on
maturity, upon acceleration or otherwise) shall be payable upon demand.
          SECTION 3.2.4. Interest Rate Determination; Replacement Reference
Lenders. Each Reference Lender agrees to furnish to the Administrative Agent
timely information for the purpose of determining the LIBO Rate in the event
that no offered quotation appears on Telerate Page 3750 and the LIBO Rate is to
be determined by reference to quotations supplied by the Reference Lenders. If
any one or more of the Reference Lenders shall fail to furnish in a timely
manner such information to the Administrative Agent for any such interest rate,
the Administrative Agent shall determine such interest rate on the basis of the
information furnished by the remaining Reference Lenders (provided, that, if all
of the Reference Lenders other than the Administrative Agent fail to supply the
relevant quotations, the interest rate will be fixed by reference only to the
quotation obtained by the Administrative Agent in its capacity as a Reference
Lender). If a Reference Lender ceases for any reason to be able and willing to
act as such, the Administrative Agent shall, at the direction of the Required
Lenders and after consultation with the Borrower and the Lenders, appoint a
replacement for such Reference Lender reasonably acceptable to the Borrower, and
such replaced Reference Lender shall cease to be a Reference Lender hereunder.
The Administrative Agent shall furnish to the Borrower and to the Lenders each
determination of the LIBO Rate made by reference to quotations of interest rates
furnished by Reference Lenders.
          SECTION 3.2.5. Interest Indemnity. If Section 3.2.1(a) applies and the
interest rate received by the Lenders (or by the FEC Counterparty or the
Administrative Agent on their behalf) under the Loan Documents (taking into
account any interest payment (including, without limitation, the IEA Margin)
made by FEC pursuant to the FEC Interest Equalization) is less than the rate per
annum determined by the Administrative Agent to be the sum of the LIBO Rate for
such Interest Period plus the CIRR Applicable Margin plus the IEA Margin (such
rate per annum being the “Contracted Rate”), then the Borrower will fully
indemnify each Lender on demand by the Administrative Agent to the extent of
what such Lender would have received by applying the

16



--------------------------------------------------------------------------------



 




Contracted Rate, but only to the extent that there is no duplication with any
other amounts payable hereunder.
     SECTION 3.3. Commitment Fees. The Borrower agrees to pay to the
Administrative Agent for the account of each Lender and FEC a commitment fee
(the “Commitment Fees”) on the average daily unused portion of the Commitment
Amount, for the period commencing on the Effective Date and continuing through
the Closing Date, as set forth below:
     (a) The Commitment Fees payable to the Lenders shall be payable by the
Borrower on the Closing Date and shall be in an amount equal to the product of
0.20% per annum, multiplied by the average daily unused portion of the
Commitment Amount, multiplied by the actual number of days elapsed from the date
that is 15 days after the Effective Date to the Closing Date, divided by 360.
Each payment of Commitment Fee to the Lenders shall be allocated by the
Administrative Agent on the basis of each Lender’s Percentage of the unused
portion of the Commitment Amount for the actual number of days elapsed.
     (b) The Commitment Fee payable to FEC shall be payable by the Borrower on
the Closing Date and shall be in an amount equal to the product of 0.10% per
annum, multiplied by the average daily unused portion of the Commitment Amount,
multiplied by the actual number of days elapsed from the date this Agreement is
executed and delivered by the Borrower to the Closing Date, divided by 360.
ARTICLE IV
CERTAIN LIBO RATE AND OTHER PROVISIONS
     SECTION 4.1. LIBO Rate Lending Unlawful. If the introduction of or any
change in or in the interpretation of any law makes it unlawful, or any central
bank or other governmental authority having jurisdiction over such Lender
asserts that it is unlawful, for such Lender to make, continue or maintain any
Loan bearing interest at a rate based on the LIBO Rate, the obligations of such
Lender to make, continue or maintain any Loan bearing interest at a rate based
on the LIBO Rate shall, upon notice thereof to the Borrower, the Administrative
Agent and each other Lender, forthwith be suspended until the circumstances
causing such suspension no longer exist, provided that such Lender’s obligation
to make, continue and maintain its Loan hereunder shall be automatically
converted into an obligation to make, continue and maintain a Loan bearing
interest at a rate to be negotiated between such Lender and the Borrower that is
the equivalent of the sum of the LIBO Rate for the relevant Interest Period plus
the LIBO Applicable Margin or, if such negotiated rate is not agreed upon by the
Borrower and such Lender within fifteen Business Days, a rate equal to the
Federal Funds Rate from time to time in effect plus the LIBO Applicable Margin.
     SECTION 4.2. Deposits Unavailable. If the Administrative Agent shall have
determined that:
     (a) Dollar deposits in the relevant amount and for the relevant Interest
Period are not available to the Reference Lenders in their relevant market; or

17



--------------------------------------------------------------------------------



 



     (b) by reason of circumstances affecting the Reference Lenders’ relevant
market, adequate means do not exist for ascertaining the interest rate
applicable hereunder to LIBO Rate Loans,
then the Administrative Agent shall give notice of such determination
(hereinafter called a “Determination Notice”) to the Borrower and each of the
Lenders. The Borrower, the Lenders and the Administrative Agent shall then
negotiate in good faith in order to agree upon a mutually satisfactory interest
rate to be substituted for those which would otherwise have applied under this
Agreement. If the Borrower, the Lenders and the Administrative Agent are unable
to agree upon an interest rate (or rates) prior to the date occurring fifteen
Business Days after the giving of such Determination Notice, the interest rate
to take effect at the end of the Interest Period current at the date of the
Determination Notice shall be equal to the sum of the LIBO Applicable Margin
plus the Federal Funds Rate in effect from time to time.
     SECTION 4.3. Increased LIBO Rate Loan Costs, etc. If a change in any
applicable treaty, law, regulation or regulatory requirement or in the
interpretation thereof or in its application to the Borrower, or if compliance
by any Lender with any applicable direction, request, requirement or guideline
(whether or not having the force of law) of any governmental or other authority
insofar as it may be changed or imposed after the date hereof, shall:
     (a) subject any Lender to any taxes, levies, duties, charges, fees,
deductions or withholdings of any nature with respect to its Commitment or any
part thereof (or in the case of the FEC Counterparty for purposes of
Section 11.4(b), with respect to any payment made or received pursuant to the
Loan Documents) imposed, levied, collected, withheld or assessed by any
jurisdiction or any political subdivision or taxing authority thereof (other
than taxation on overall net income and, to the extent such taxes are described
in Section 4.6, withholding taxes); or
     (b) change the basis of taxation to any Lender (other than a change in
taxation on the overall net income of such Lender) of payments of principal or
interest or any other payment due or to become due pursuant to this Agreement
(or in the case of the FEC Counterparty for purposes of Section 11.4(b), the
Loan Documents); or
     (c) impose, modify or deem applicable any reserve or capital adequacy
requirements (other than the reserve costs described in Section 4.7) or other
banking or monetary controls or requirements which affect the manner in which a
Lender shall allocate its capital resources to its obligations hereunder (or in
the case of the FEC Counterparty for purposes of Section 11.4(b), under the Loan
Documents) or require the making of any special deposits against or in respect
of any assets or liabilities of, deposits with or for the account of, or loans
by, any Lender (provided that such Lender shall, unless prohibited by law,
allocate its capital resources to its obligations hereunder in a manner which is
consistent with its present treatment of the allocation of its capital
resources); or
     (d) impose on any Lender any other condition affecting its Commitment (or
in the case of the FEC Counterparty for purposes of Section 11.4(b), it
obligations under the Loan Documents),

18



--------------------------------------------------------------------------------



 



and the result of any of the foregoing is either (i) to increase the cost to
such Lender of making its Loan or maintaining its Commitment or any part thereof
(or in the case of the FEC Counterparty for purposes of Section 11.4(b),
performing its obligations under or in connection with the Loan Documents) ,
(ii) to reduce the amount of any payment received by such Lender or its
effective return hereunder or on its capital or (iii) to cause such Lender to
make any payment or to forego any return based on any amount received or
receivable by such Lender hereunder, then and in any such case if such increase
or reduction in the opinion of such Lender materially affects the interests of
such Lender, (A) the Lender concerned shall (through the Administrative Agent)
notify the Borrower of the occurrence of such event and use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Lending Office if the making of such a designation would
avoid the effects of such law, regulation or regulatory requirement or any
change therein or in the interpretation thereof and would not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender and (B) the
Borrower shall forthwith upon demand pay to the Administrative Agent for the
account of such Lender such amount as is necessary to compensate such Lender for
such additional cost or such reduction and ancillary expenses, including taxes,
incurred as a result of such adjustment. Such notice shall (i) describe in
reasonable detail the event leading to such additional cost, together with the
approximate date of the effectiveness thereof, (ii) set forth the amount of such
additional cost, (iii) describe the manner in which such amount has been
calculated, (iv) certify that the method used to calculate such amount is the
Lender’s standard method of calculating such amount, (v) certify that such
request is consistent with its treatment of other borrowers that are subject to
similar provisions, and (vi) certify that, to the best of its knowledge, such
change in circumstance is of general application to the commercial banking
industry in such Lender’s jurisdiction of organization or in the relevant
jurisdiction in which such Lender does business. Failure or delay on the part of
any Lender to demand compensation pursuant to this Section shall not constitute
a waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any increased costs or reductions incurred more than three months prior to
the date that such Lender notifies the Borrower of the circumstance giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the circumstance giving rise to
such increased costs or reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof, but not more than six months prior to the date that such Lender
notifies the Borrower of the circumstance giving rise to such cost or reductions
and of such Lender’s intention to claim compensation therefor.
     SECTION 4.4. Funding Losses. In the event any Lender shall incur any loss
or expense by reason of the liquidation or reemployment of deposits or other
funds acquired by such Lender to make, continue or maintain any portion of the
principal amount of any Loan as a LIBO Rate Loan as a result of:
     (a) any conversion or repayment or prepayment of the principal amount of
any Loans on a date other than the scheduled last day of an Interest Period,
whether pursuant to Section 3.1 or otherwise; or

19



--------------------------------------------------------------------------------



 



     (b) any Loans not being made in accordance with the Borrowing Request
therefor due to the fault of the Borrower or as a result of any of the
conditions precedent set forth in Article V not being satisfied,
then, upon the written notice of such Lender to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within five Business Days of its
receipt thereof, pay directly to such Lender such amount as will reimburse such
Lender for such loss or expense. Such written notice shall include calculations
in reasonable detail setting forth the loss or expense to such Lender.
     SECTION 4.5. Increased Capital Costs. If any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any court, central bank, regulator
or other governmental authority increases the amount of capital required to be
maintained by any Lender or any Person controlling such Lender, and the rate of
return on its or such controlling Person’s capital as a consequence of its
Commitment or the Loan made by such Lender (or in the case of the FEC
Counterparty for purposes of Section 11.4(b), its obligations under the Loan
Documents) is reduced to a level below that which such Lender or such
controlling Person would have achieved but for the occurrence of any such change
in circumstance, then, in any such case upon notice from time to time by such
Lender to the Borrower, the Borrower shall immediately pay directly to such
Lender additional amounts sufficient to compensate such Lender or such
controlling Person for such reduction in rate of return. Any such notice shall
(i) describe in reasonable detail the capital adequacy requirements which have
been imposed, together with the approximate date of the effectiveness thereof,
(ii) set forth the amount of such lowered return, (iii) describe the manner in
which such amount has been calculated, (iv) certify that the method used to
calculate such amount is such Lender’s standard method of calculating such
amount, (v) certify that such request for such additional amounts is consistent
with its treatment of other borrowers that are subject to similar provisions and
(vi) certify that, to the best of its knowledge, such change in circumstances is
of general application to the commercial banking industry in the jurisdictions
in which such Lender does business. In determining such amount, such Lender may
use any method of averaging and attribution that it shall, subject to the
foregoing sentence, deem applicable. Each Lender agrees to use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Lending Office if the making of such a
designation would avoid such reduction in such rate of return and would not, in
the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender. Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than three months prior to the date that such Lender
notifies the Borrower of the circumstance giving rise to such reductions and of
such Lender’s intention to claim compensation therefor; provided further that,
if the circumstance giving rise to such reductions is retroactive, then the
three-month period referred to above shall be extended to include the period of
retroactive effect thereof, but not more than six months prior to the date that
such Lender notifies the Borrower of the circumstance giving rise to such
reductions and of such Lender’s intention to claim compensation therefor.

20



--------------------------------------------------------------------------------



 



     SECTION 4.6. Taxes. All payments by the Borrower of principal of, and
interest on, the Loans and all other amounts payable hereunder shall be made
free and clear of and without deduction for any present or future income,
excise, stamp or franchise taxes and other taxes, fees, duties, withholdings or
other charges of any nature whatsoever imposed by any taxing authority, but
excluding franchise taxes and taxes imposed on or measured by any Lender’s net
income or receipts of such Lender and franchise taxes imposed in lieu of net
income taxes or receipts, by the jurisdiction under the laws of which such
Lender is organized or any political subdivision thereof or the jurisdiction of
such Lender’s Lending Office or any political subdivision thereof or any other
jurisdiction unless such net income taxes are imposed solely as a result of the
Borrower’s activities in such other jurisdiction (such non-excluded items being
called “Taxes”). In the event that any withholding or deduction from any payment
to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any applicable law, rule or regulation, then the Borrower will:
     (a) pay directly to the relevant authority the full amount required to be
so withheld or deducted;
     (b) promptly forward to the Administrative Agent an official receipt or
other documentation satisfactory to the Administrative Agent evidencing such
payment to such authority; and
     (c) pay to the Administrative Agent for the account of the Lenders or the
FEC Counterparty such additional amount or amounts as is necessary to ensure
that the net amount actually received by each Lender or the FEC Counterparty
will equal the full amount such Lender or the FEC Counterparty would have
received had no such withholding or deduction been required.
Moreover, if any Taxes are directly asserted against the Administrative Agent,
any Lender or the FEC Counterparty with respect to any payment received or paid
by the Administrative Agent, such Lender or the FEC Counterparty hereunder or
under or in connection with any other Loan Document, the Administrative Agent,
such Lender or the FEC Counterparty may pay such Taxes and the Borrower will
promptly pay such additional amounts (including any penalties, interest or
expenses) as is necessary in order that the net amount received by such person
after the payment of such Taxes (including any Taxes on such additional amount)
shall equal the amount such person would have received had not such Taxes been
asserted.
     Any Person claiming any additional amounts payable pursuant to this Section
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to change the jurisdiction of its Lending Office
or, in the case of the FEC Counterparty but subject to the approval of FEC if
the FEC Interest Equalization is then in effect, its location of operations, if
the making of such a change would avoid the need for, or reduce the amount of,
any such additional amounts that may thereafter accrue and would not, in the
reasonable judgment of such Person, be otherwise disadvantageous to such Person.
     If the Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent, for the account of the
respective Lenders or the FEC Counterparty, the required receipts or other
required documentary evidence, the Borrower shall

21



--------------------------------------------------------------------------------



 



indemnify the Lenders and the FEC Counterparty for any incremental withholding
Taxes, interest or penalties or expenses that may become payable by any Lender
or the FEC Counterparty as a result of any such failure (so long as such amount
did not become payable as a result of the failure of such Lender or the FEC
Counterparty to provide timely notice to the Borrower of the assertion of a
liability related to the payment of Taxes). For purposes of this Section 4.6, a
distribution hereunder by the Administrative Agent or any Lender or the FEC
Counterparty to or for the account of any Lender or the FEC Counterparty shall
be deemed a payment by the Borrower.
     If any Lender or the FEC Counterparty is entitled to any refund, credit,
deduction or other reduction in tax by reason of any payment made by the
Borrower in respect of any tax under this Section 4.6 or by reason of any
payment made by the Borrower pursuant to Section 4.3, such Lender or the FEC
Counterparty shall use reasonable efforts to obtain such refund, credit,
deduction or other reduction and, promptly after receipt thereof (and, in the
case of any such credit, utilization thereof), will pay to the Borrower such
amount (plus any interest received by such Lender or the FEC Counterparty in
connection with such refund, credit, deduction or reduction) as is equal to the
net after-tax value to such Lender or the FEC Counterparty of such part of such
refund, credit, deduction or reduction as such Lender or the FEC Counterparty
reasonably determines is allocable to such tax or such payment, less
out-of-pocket expenses incurred by such Lender or the FEC Counterparty, provided
that no Lender or the FEC Counterparty shall be obligated to disclose to the
Borrower any information regarding its tax affairs or tax computations.
     Each Lender (and each Participant) that is organized under the laws of a
jurisdiction other than the United States agrees with the Borrower and the
Administrative Agent that it will (a) provide to the Administrative Agent and
the Borrower an appropriately executed copy of Internal Revenue Service Form
W-8ECI certifying that any payments made to or for the benefit of such Lender or
such Participant are effectively connected with a trade or business in the
United States (or, alternatively, Internal Revenue Service Form W-8BEN, but only
if the applicable treaty described in such form provides for a complete
exemption from U.S. federal income tax withholding), or any successor form, on
or prior to the date hereof (or, in the case of any assignee Lender or
Participant, on or prior to the date of the relevant assignment or
participation), and (b) notify the Administrative Agent and the Borrower if the
certifications made on any form provided pursuant to this paragraph are no
longer accurate and true in all material respects. For any period with respect
to which a Lender (or Participant) has failed to provide the Borrower with the
foregoing forms (other than if such failure is due to a change in law occurring
after the date on which a form originally was required to be provided or if such
form otherwise is not required hereunder) such Lender (or Participant) shall not
be entitled to the benefits of this Section 4.6 with respect to Taxes imposed by
reason of such failure.
     SECTION 4.7. Reserve Costs. Without in any way limiting the Borrower’s
obligations under Section 4.3, the Borrower shall pay to each Lender on the last
day of each Interest Period, so long as the relevant Lending Office of such
Lender is required to maintain reserves against “Eurocurrency liabilities” under
Regulation D of the F.R.S. Board, upon notice from such Lender, an additional
amount equal to the product of the following for each Loan for each day during
such Interest Period:

22



--------------------------------------------------------------------------------



 



     (i) the principal amount of such Loan outstanding on such day; and
     (ii) the remainder of (x) a fraction the numerator of which is the rate
(expressed as a decimal) at which interest accrues on such Loan for such
Interest Period as provided in this Agreement (less the LIBO Applicable Margin)
and the denominator of which is one minus any increase after the Effective Date
in the effective rate (expressed as a decimal) at which such reserve
requirements are imposed on such Lender minus (y) such numerator; and
     (iii) 1/360.
Such notice shall (i) describe in reasonable detail the reserve requirement that
has been imposed, together with the approximate date of the effectiveness
thereof, (ii) set forth the applicable reserve percentage, (iii) certify that
such request is consistent with such Lender’s treatment of other borrowers that
are subject to similar provisions and (iv) certify that, to the best of its
knowledge, such requirements are of general application in the commercial
banking industry in the United States.
     Each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to avoid the requirement of
maintaining such reserves (including by designating a different Lending Office)
if such efforts would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.
     SECTION 4.8. Replacement Lenders, etc. If the Borrower shall be required to
make any payment to any Lender pursuant to Section 4.3, 4.4, 4.5, 4.6 or 4.7,
the Borrower shall be entitled at any time (so long as no Default and no
Prepayment Event shall have occurred and be continuing) within 180 days after
receipt of notice from such Lender of such required payment to (a) terminate
such Lender’s Commitment and such Lender’s right to receive any Commitment Fee
accruing after such termination and that portion of the Commitment Amount
represented by such Lender’s Commitment (whereupon the Percentages of each other
Lender shall automatically be adjusted to an amount equal to each such Lender’s
ratable share of the remaining Commitment Amount), (b) prepay the affected
portion of such Lender’s Loan in full, together with accrued interest thereon
through the date of such prepayment (provided that the Borrower shall not prepay
any such Lender pursuant to this clause (b) without replacing such Lender
pursuant to the following clause (c) until a 30-day period shall have elapsed
during which the Borrower and the Agents shall have attempted in good faith to
replace such Lender), and/or (c) replace such Lender with another bank
reasonably acceptable to the Agents, provided that (i) each such assignment
shall be either an assignment of all of the rights and obligations of the
assigning Lender under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or other
such assignments that together cover all of the rights and obligations of the
assigning Lender under this Agreement and (ii) no Lender shall be obligated to
make any such assignment as a result of a demand by the Borrower pursuant to
this Section unless and until such Lender shall have received one or more
payments from either the Borrower or one or more Assignee Lenders in an
aggregate amount at least equal to the outstanding principal amount of the Loan
owing to such Lender, together with accrued interest thereon to the date of
payment of such principal amount and all other amounts payable to such Lender
under this Agreement. Each Lender represents and warrants to the

23



--------------------------------------------------------------------------------



 



Borrower that, as of the date of this Agreement (or, with respect to any Lender
not a party hereto on the date hereof, on the date that such Lender becomes a
party hereto), there is no existing treaty, law, regulation, regulatory
requirement, interpretation, directive, guideline, decision or request pursuant
to which such Lender would be entitled to request any payments under any of
Sections 4.3, 4.4, 4.5, 4.6 and 4.7 to or for account of such Lender.
     SECTION 4.9. Payments, Computations, etc. (a) Unless otherwise expressly
provided, all payments by the Borrower pursuant to this Agreement or the Notes
shall be made by the Borrower to the Administrative Agent for the pro rata
account of the Lenders entitled to receive such payment. All such payments
required to be made to the Administrative Agent shall be made, without setoff,
deduction or counterclaim, not later than 11:00 a.m., New York time, on the date
due, in same day or immediately available funds through the New York Clearing
House Interbank Payments System (or such other funds as may be customary for the
settlement of international banking transactions in Dollars), to such account as
the Administrative Agent shall specify from time to time by notice to the
Borrower. Funds received after that time shall be deemed to have been received
by the Administrative Agent on the next succeeding Business Day. The
Administrative Agent shall promptly (but in any event on the same Business Day
that the same are received or, as contemplated in the immediately preceding
sentence, deemed received) remit in same day funds to each Lender its share, if
any, of such payments received by the Administrative Agent for the account of
such Lender without any setoff, deduction or counterclaim. All interest and fees
shall be computed on the basis of the actual number of days (including the first
day but excluding the last day) occurring during the period for which such
interest or fee is payable over a year comprised of 360 days. Whenever any
payment to be made shall otherwise be due on a day which is not a Business Day,
such payment shall (except as otherwise required by clause (c) of the definition
of the term “Interest Period”) be made on the next succeeding Business Day and
such extension of time shall be included in computing interest and fees, if any,
in connection with such payment.
     (b) Unless the FEC Counterparty shall have been notified by telephone,
confirmed in writing, by FEC, the Administrative Agent or the Borrower by 5:00
p.m., London time, on the day prior to the date an amount is to be paid to the
FEC Counterparty under the Loan Documents that FEC, the Administrative Agent or
the Borrower will not make available the amount required to be paid to the FEC
Counterparty on the date specified therefor, the FEC Counterparty may assume
that such Person has made such amount available to the FEC Counterparty and, in
reliance upon such assumption, make available to the Administrative Agent or
FEC, as the case may be, a corresponding amount. If and to the extent that such
Person shall not have made such amount available to the FEC Counterparty, such
Person and the recipient of such amount severally agree to pay to the FEC
Counterparty forthwith on demand such corresponding amount together with an
amount sufficient to indemnify the FEC Counterparty against any cost or loss it
may have suffered or incurred by reason of its having paid out such amount prior
to its receipt thereof and by reason of such amount and costs or losses not
being paid to the FEC Counterparty forthwith upon demand.
     (c) On receipt of any payment from FEC under or in connection with the FEC
Interest Equalization Documents in respect of interest, the FEC Counterparty
shall, subject to Section 4.9(b), be obliged to pay such amount to the
Administrative Agent for the sole purpose of enabling the Borrower to satisfy
its payment obligations under this Agreement, including, for

24



--------------------------------------------------------------------------------



 



the avoidance of doubt, under Section 3.2.5. The FEC Counterparty shall make
such amount available to the Administrative Agent (for the account of the
Lenders) for same day value by transfer to such account as the Administrative
Agent may from time to time notify the FEC Counterparty. On receipt of such
amount from the FEC Counterparty, the Administrative Agent shall pay to the
Lenders the portion of such amount which is to be paid to the Lenders.
     (d) If the FEC Counterparty notifies the Administrative Agent that the FEC
Counterparty is obliged to make a cash payment to FEC under the FEC Interest
Equalization Documents (the “FEC Payment Amount”) by virtue of the FEC CIRR Rate
and any other amount (including, without limitation, amounts paid in respect of
withholding taxes) payable by the FEC Counterparty exceeding the sum of the LIBO
Rate and the IEA Margin payable by FEC under the FEC Interest Equalization
Documents, the Borrower and the Lenders hereby irrevocably direct the
Administrative Agent, on receipt of the corresponding interest payment from the
Borrower pursuant to Section 3.2 and subject to Section 4.9(b), to make
available to the FEC Counterparty for same day value by transfer to such account
as the FEC Counterparty may from time to time notify to the Administrative
Agent, an amount equal to the FEC Payment Amount due to FEC under or in
connection with the FEC Interest Equalization Documents.
     (e) The FEC Counterparty shall make all payments to the Administrative
Agent (for the account of the Lenders) or FEC under this Agreement free and
clear of any deduction or withholding except for any that may be required by
law. The FEC Counterparty shall have no obligation to increase any payment made
by it under this Agreement in the event of any withholding or deduction being
required by law to be made by it in respect of such payments.
     SECTION 4.10. Sharing of Payments. If any Lender shall obtain any payment
or other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Loan (other than pursuant to the terms of
Sections 4.3, 4.4, 4.5, 4.6 and 4.7) in excess of its pro rata share of payments
then or therewith obtained by all Lenders, such Lender shall purchase from the
other Lenders such participations in Loans made by them as shall be necessary to
cause such purchasing Lender to share the excess payment or other recovery
ratably with each of them; provided that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Lender,
the purchase shall be rescinded and each Lender which has sold a participation
to the purchasing Lender shall repay to the purchasing Lender the purchase price
to the ratable extent of such recovery together with an amount equal to such
selling Lender’s ratable share (according to the proportion of (a) the amount of
such selling Lender’s required repayment to the purchasing Lender to (b) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section may, to the fullest extent
permitted by law, exercise all its rights of payment (including pursuant to
Section 4.9) with respect to such participation as fully as if such Lender were
the direct creditor of the Borrower in the amount of such participation. If
under any applicable bankruptcy, insolvency or other similar law, any Lender
receives a secured claim in lieu of a setoff to which this Section applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this Section to share in the benefits of any recovery on such secured
claim.

25



--------------------------------------------------------------------------------



 



     SECTION 4.11. Setoff. Upon the occurrence and during continuance of an
Event of Default or Prepayment Event, each Lender shall have, to the extent
permitted by applicable law, the right to appropriate and apply to the payment
of the Obligations owing to it any and all balances, credits, deposits, accounts
or moneys of the Borrower then or thereafter maintained with such Lender;
provided that any such appropriation and application shall be subject to the
provisions of Section 4.10. Each Lender agrees promptly to notify the Borrower
and the Administrative Agent after any such setoff and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff under applicable law or otherwise) which such Lender may have.
     SECTION 4.12. Use of Proceeds. The Borrower shall apply the proceeds of
each Borrowing in accordance with the third recital; without limiting the
foregoing, no proceeds of any Loan will be used to acquire any equity security
of a class which is registered pursuant to Section 12 of the Securities Exchange
Act of 1934 or any “margin stock”, as defined in F.R.S. Board Regulation U.
ARTICLE V
CONDITIONS TO BORROWING
     SECTION 5.1. Effectiveness. The obligations of the Lenders to fund the
initial Borrowing shall be effective on and as of the first date (the “Effective
Date”) on which each of the conditions precedent set forth in this Section 5.1
shall have been satisfied.
          SECTION 5.1.1. Resolutions, etc. The Administrative Agent shall have
received from the Borrower:
     (a) a certificate, dated the Effective Date, of its Secretary or Assistant
Secretary as to the incumbency and signatures of those of its officers
authorized to act with respect to this Agreement and each other Loan Document to
which it is a party and as to the truth and completeness of the attached:
     (x) resolutions of its Board of Directors then in full force and effect
authorizing the execution, delivery and performance of this Agreement and each
other Loan Document to which it is a party, and
     (y) Organic Documents of the Borrower,
and upon which certificate each Lender may conclusively rely until it shall have
received a further certificate of the Secretary of the Borrower canceling or
amending such prior certificate; and
     (b) a Certificate of Good Standing issued by the relevant Liberian
authorities in respect of the Borrower.

26



--------------------------------------------------------------------------------



 



          SECTION 5.1.2. Delivery of Notes. The Administrative Agent shall have
received, for the account of the respective Lenders, the Notes duly executed and
delivered by the Borrower.
          SECTION 5.1.3. Ownership, etc. of Vessels. The Administrative Agent
shall have received the following with respect to each Vessel (other than the
Purchased Vessel):
     (a) evidence as to the ownership of such Vessel by the Borrower or a
Principal Subsidiary;
     (b) disclosure of all recorded Liens on such Vessel;
     (c) evidence of the class of such Vessel; and
     (d) evidence as to all required insurance being in effect with respect to
such Vessel.
          SECTION 5.1.4. Opinions of Counsel. The Administrative Agent shall
have received opinions, dated the Effective Date and addressed to the Agents and
each Lender, from:
     (a) Bradley Stein, Esq., counsel to the Borrower, substantially in the form
of Exhibit C hereto;
     (b) Watson, Farley & Williams (New York) LLP, counsel to the Borrower, as
to Liberian Law and New York Law, substantially in the form of Exhibit D hereto;
     (c) Hannes Snellman, counsel to the Administrative Agent and the FEC
Counterparty, as to Finnish Law, substantially in the form of Exhibit F hereto;
and
     (d) Shearman & Sterling LLP, counsel to the Administrative Agent,
substantially in the form of Exhibit G hereto.
          SECTION 5.1.5. Closing Fees, Expenses, etc. The Administrative Agent
shall have received for its own account, or for the account of each Lender, as
the case may be, all fees that the Borrower shall have agreed in writing to pay
to the Administrative Agent (whether for its own account or for account of any
of the Lenders) and all invoiced expenses of the Administrative Agent (including
the agreed fees and expenses of counsel to the Administrative Agent) on or prior
to the Effective Date.
          SECTION 5.1.6. FEC Matters. The FEC Counterparty shall have confirmed
that all conditions precedent under the relevant FEC Interest Equalization
Documents have been satisfied or waived to its satisfaction and that the
relevant FEC Interest Equalization will apply to the Loans on terms satisfactory
to the FEC Counterparty.
     SECTION 5.2. The Loans. The obligation of each Lender to fund any Loan on
the Closing Date shall be subject to the satisfaction of each of the conditions
precedent set forth in this Section 5.2.

27



--------------------------------------------------------------------------------



 



          SECTION 5.2.1. Compliance with Warranties, No Default, etc. Both
before and after giving effect to such Borrowing the following statements shall
be true and correct:
     (a) the representations and warranties set forth in Article VI (excluding,
however, those contained in Sections 6.10 and 6.13) shall be true and correct
with the same effect as if then made; and
     (b) no Default and no Prepayment Event and no event which (with notice or
lapse of time or both) would become a Prepayment Event shall have then occurred
and be continuing.
          SECTION 5.2.2. Borrowing Request. The Administrative Agent shall have
received a Borrowing Request for such Borrowing. Each of the delivery of a
Borrowing Request and the acceptance by the Borrower of the proceeds of such
Borrowing shall constitute a representation and warranty by the Borrower that on
the date of such Borrowing (both immediately before and after giving effect to
such Borrowing and the application of the proceeds thereof) the statements made
in Section 5.2.1 are true and correct.
     SECTION 5.3. The Borrowing. For purposes of determining compliance with the
conditions specified in Section 5.1, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Administrative Agent shall promptly notify the Lenders of
the occurrence of the Effective Date.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     To induce the Lenders and the Administrative Agent to enter into this
Agreement and to make Loans hereunder, the Borrower represents and warrants to
the Administrative Agent and each Lender as set forth in this Article VI as of
the Effective Date and, except with respect to the representations and
warranties in Section 6.10 and 6.13, as of the date of the Borrowing.
     SECTION 6.1. Organization, etc. The Borrower and each of the Principal
Subsidiaries is a corporation validly organized and existing and in good
standing under the laws of its jurisdiction of incorporation; the Borrower is
duly qualified to do business and is in good standing as a foreign corporation
in each jurisdiction where the nature of its business requires such
qualification, except where the failure to be so qualified would not have a
Material Adverse Effect; and the Borrower has full power and authority, has
taken all corporate action and holds all governmental and creditors’ licenses,
permits, consents and other approvals necessary to enter into each Loan Document
to which it is a party and to perform the Obligations.
     SECTION 6.2. Due Authorization, Non-Contravention, etc. The execution,
delivery and performance by the Borrower of this Agreement and each other Loan
Document to which it is a

28



--------------------------------------------------------------------------------



 



party, are within the Borrower’s corporate powers, have been duly authorized by
all necessary corporate action, and do not:
     (a) contravene the Borrower’s Organic Documents;
     (b) contravene any law or governmental regulation of any Applicable
Jurisdiction except as would not reasonably be expected to result in a Material
Adverse Effect;
     (c) contravene any court decree or order binding on the Borrower or any of
its property except as would not reasonably be expected to result in a Material
Adverse Effect;
     (d) contravene any contractual restriction binding on the Borrower or any
of its property except as would not reasonably be expected to result in a
Material Adverse Effect; or
     (e) result in, or require the creation or imposition of, any Lien on any of
the Borrower’s properties except as would not reasonably be expected to result
in a Material Adverse Effect.
     SECTION 6.3. Government Approval, Regulation, etc. No authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or other Person is required for the due execution,
delivery or performance by the Borrower of this Agreement or any other Loan
Document to which it is a party (except for authorizations or approvals not
required to be obtained on or prior to the Effective Date that have been
obtained or actions not required to be taken on or prior to the Effective Date
that have been taken). Each of the Borrower and each Principal Subsidiary holds
all governmental licenses, permits and other approvals required to conduct its
business as conducted by it on the Effective Date, except to the extent the
failure to hold any such licenses, permits or other approvals would not have a
Material Adverse Effect.
     SECTION 6.4. Compliance with Environmental Laws. The Borrower and each
Principal Subsidiary is in compliance with all applicable Environmental Laws,
except to the extent that the failure to so comply would not have a Material
Adverse Effect.
     SECTION 6.5. Validity, etc. This Agreement constitutes, and the Notes will,
on the due execution and delivery thereof, constitute, the legal, valid and
binding obligations of the Borrower enforceable in accordance with their
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by general equitable principles.
     SECTION 6.6. Financial Information. The consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2005, and the related
consolidated statements of operations and cash flows of the Borrower and its
Subsidiaries, copies of which have been furnished to the Administrative Agent
and each Lender, have been prepared in accordance with GAAP, and present fairly
in all material respects the consolidated financial condition of the Borrower
and its Subsidiaries as at December 31, 2005 and the results of their operations
for the

29



--------------------------------------------------------------------------------



 



Fiscal Year then ended. Since December 31, 2005 there has been no material
adverse change in the business, operations or financial condition of the
Borrower and its Subsidiaries taken as a whole.
     SECTION 6.7. Intentionally Omitted.
     SECTION 6.8. No Default, Event of Default or Prepayment Event. No Default,
Event of Default or Prepayment Event has occurred and is continuing.
     SECTION 6.9. Litigation. There is no action, suit, litigation,
investigation or proceeding pending or, to the knowledge of the Borrower,
threatened against the Borrower or any Principal Subsidiary, that (i) except as
set forth in filings made by the Borrower with the Securities and Exchange
Commission in the Borrower’s reasonable opinion might reasonably be expected to
materially adversely affect the business, operations or financial condition of
the Borrower and its Subsidiaries (taken as a whole) (collectively, “Material
Litigation”) or (ii) purports to affect the legality, validity or enforceability
of the Loan Documents or the consummation of the transactions contemplated
hereby.
SECTION 6.10. Vessels. Each Vessel is
     (a) legally and beneficially owned by the Borrower or a Principal
Subsidiary,
     (b) registered in the name of the Borrower or such Principal Subsidiary
under the flag identified in Item 6.10(b) of the Disclosure Schedule,
     (c) classed as required by Section 7.1.4(b),
     (d) free of all recorded Liens, other than Liens permitted by
Section 7.2.3,
     (e) insured against loss or damage in compliance with Section 7.1.5, and
     (f) except for Island Star, chartered exclusively to or operated
exclusively by the Borrower or one of the Borrower’s wholly-owned Subsidiaries,
except as otherwise permitted pursuant to Section 7.1.4.
     SECTION 6.11. Subsidiaries. The Borrower has no Subsidiaries on the
Effective Date, except those Subsidiaries which are identified in Item 6.11 of
the Disclosure Schedule. All Existing Principal Subsidiaries are designated with
an asterisk in Item 6.11 of the Disclosure Schedule. All Existing Principal
Subsidiaries are direct or indirect wholly-owned Subsidiaries of the Borrower,
except to the extent any such Existing Principal Subsidiary or an interest
therein has been sold in accordance with clause (b) of Section 7.2.7 or such
Existing Principal Subsidiary no longer owns a Vessel.
     SECTION 6.12. Obligations rank pari passu. The Obligations rank at least
pari passu in right of payment and in all other respects with all other
unsecured unsubordinated Indebtedness of the Borrower.

30



--------------------------------------------------------------------------------



 



     SECTION 6.13. Withholding, etc. As of the Effective Date, no payment to be
made by the Borrower under any Loan Document to which it is a party is subject
to any withholding or like tax imposed by any Applicable Jurisdiction.
     SECTION 6.14. No Filing, etc. Required. No filing, recording or
registration and no payment of any stamp, registration or similar tax is
necessary under the laws of any Applicable Jurisdiction to ensure the legality,
validity, enforceability, priority or admissibility in evidence of this
Agreement or the Notes (except for filings, recordings, registrations or
payments not required to be made on or prior to the Effective Date that have
been made).
     SECTION 6.15. No Immunity. The Borrower is subject to civil and commercial
law with respect to the Obligations. Neither the Borrower nor any of its
properties or revenues is entitled to any right of immunity in any Applicable
Jurisdiction from suit, court jurisdiction, judgment, attachment (whether before
or after judgment), set-off or execution of a judgment or from any other legal
process or remedy relating to the Obligations (to the extent such suit, court
jurisdiction, judgment, attachment, set-off, execution, legal process or remedy
would otherwise be permitted or exist).
     SECTION 6.16. Pension Plans. To the extent that, at any time after the
Effective Date, there are any Pension Plans, no steps will have been taken to
terminate any Pension Plan, and no contribution failure will have occurred with
respect to any Pension Plan, in each case which could (a) give rise to a Lien
under section 302(f) of ERISA and (b) result in the incurrence by the Borrower
or any member of the Controlled Group of any material liability, fine or
penalty.
     SECTION 6.17. Investment Company Act. The Borrower is not an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.
     SECTION 6.18. Regulation U. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Loans will be used for a purpose which violates, or would be
inconsistent with, F.R.S. Board Regulation U. Terms for which meanings are
provided in F.R.S. Board Regulation U or any regulations substituted therefor,
as from time to time in effect, are used in this Section with such meanings.
     SECTION 6.19. Accuracy of Information. The financial and other information
(other than financial projections or other forward looking information)
furnished to the Administrative Agent and the Lenders in writing by or on behalf
of the Borrower by its chief financial officer, treasurer or corporate
controller in connection with the negotiation of this Agreement is, when taken
as a whole, to the best knowledge and belief of the Borrower, true and correct
and contains no misstatement of a fact of a material nature. All financial
projections, if any, that have been furnished to the Administrative Agent and
the Lenders in writing by or on behalf of the Borrower by its chief financial
officer, treasurer or corporate controller in connection with this Agreement
have been or will be prepared in good faith based upon assumptions believed by
the Borrower to be reasonable at the time made (it being understood that such
projections are subject to significant uncertainties and contingencies, many of
which are beyond the Borrower’s control, and that no assurance can be given that
the projections will be realized). All financial and other

31



--------------------------------------------------------------------------------



 



information furnished to the Administrative Agent and the Lenders in writing by
or on behalf of the Borrower by its chief financial officer, treasurer or
corporate controller after the date of this Agreement shall have been prepared
by the Borrower in good faith.
ARTICLE VII
COVENANTS
     SECTION 7.1. Affirmative Covenants. The Borrower agrees with the
Administrative Agent and each Lender that, until all Commitments have terminated
and all Obligations have been paid in full, the Borrower will perform the
obligations set forth in this Section 7.1.
          SECTION 7.1.1. Financial Information, Reports, Notices, etc. The
Borrower will furnish, or will cause to be furnished, to the Administrative
Agent (with sufficient copies for distribution to each Lender, the FEC
Counterparty and FEC, as the case may be) the following financial statements,
reports, notices and information:
     (a) as soon as available and in any event within 60 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year of the Borrower, a
copy of the Borrower’s report on Form 10-Q (or any successor form) as filed by
the Borrower with the Securities and Exchange Commission for such Fiscal
Quarter, containing unaudited consolidated financial statements of the Borrower
for such Fiscal Quarter (including a balance sheet and profit and loss
statement) prepared in accordance with GAAP, subject to normal year-end audit
adjustments;
     (b) as soon as available and in any event within 120 days after the end of
each Fiscal Year of the Borrower, a copy of the Borrower’s annual report on Form
10-K (or any successor form) as filed by the Borrower with the Securities and
Exchange Commission for such Fiscal Year, containing audited consolidated
financial statements of the Borrower for such Fiscal Year prepared in accordance
with GAAP (including a balance sheet and profit and loss statement) and audited
by PricewaterhouseCoopers LLC or another firm of independent public accountants
of similar standing;
     (c) together with each of the statements delivered pursuant to the
foregoing clause (a) or (b), a certificate, executed by the chief financial
officer, the treasurer or the corporate controller of the Borrower, showing, as
of the last day of the relevant Fiscal Quarter or Fiscal Year compliance with
the covenants set forth in Section 7.2.4 (in reasonable detail and with
appropriate calculations and computations in all respects reasonably
satisfactory to the Administrative Agent);
     (d) as soon as possible after the occurrence of a Default or Prepayment
Event, a statement of the chief financial officer of the Borrower setting forth
details of such Default or Prepayment Event (as the case may be) and the action
which the Borrower has taken and proposes to take with respect thereto;
     (e) as soon as the Borrower becomes aware thereof, notice of any Material
Litigation except to the extent that such Material Litigation is disclosed by
the Borrower in filings with the SEC;

32



--------------------------------------------------------------------------------



 



     (f) as soon as the Borrower becomes aware thereof, notice of any event
which, in its reasonable opinion, would be expected to materially adversely
affect the business, operations or financial condition of the Borrower and its
Subsidiaries taken as a whole;
     (g) promptly after the sending or filing thereof, copies of all reports
which the Borrower sends to all holders of each security issued by the Borrower,
and all registration statements which the Borrower or any of its Subsidiaries
files with the Securities and Exchange Commission or any national securities
exchange;
     (h) within seven days after the delivery of the Purchased Vessel,
(i) evidence as to the ownership of such Vessel by the Borrower or a Principal
Subsidiary, (ii) disclosure of all recorded Liens on such Vessel, (iii) evidence
of the class of such Vessel; and (iv) evidence as to all required insurance
being in effect with respect to such Vessel; and
     (i) such other information respecting (x) the condition or operations,
financial or otherwise, of the Borrower or any of its Subsidiaries or (y) the
transactions and documents related to the Purchased Vessel or the delivery of
the Purchased Vessel, as any Lender, FEC (through the FEC Counterparty) or the
FEC Counterparty through the Administrative Agent may from time to time
reasonably request.
          SECTION 7.1.2. Approvals and Other Consents. The Borrower will obtain
(or cause to be obtained) all such governmental licenses, authorizations,
consents, permits and approvals as may be required for (a) the Borrower to
perform its obligations under this Agreement and the other Loan Documents to
which it is a party and (b) except to the extent that failure to obtain (or
cause to be obtained) such governmental licenses, authorizations, consents,
permits and approvals would not be expected to have a Material Adverse Effect,
the operation of each Vessel in compliance with all applicable laws.
          SECTION 7.1.3. Compliance with Laws, etc. The Borrower will, and will
cause each of its Subsidiaries to, comply in all material respects with all
applicable laws, rules, regulations and orders, except (other than as described
in clause (a) below) to the extent that the failure to so comply would not have
a Material Adverse Effect, which compliance shall in any case include (but not
be limited to):
     (a) in the case of each of the Borrower and the Principal Subsidiaries, the
maintenance and preservation of its corporate existence (subject to the
provisions of Section 7.2.6);
     (b) in the case of the Borrower, maintenance of its qualification as a
foreign corporation in the State of Florida;
     (c) the payment, before the same become delinquent, of all taxes,
assessments and governmental charges imposed upon it or upon its property,
except to the extent being diligently contested in good faith by appropriate
proceedings; and
     (d) compliance with all applicable Environmental Laws.

33



--------------------------------------------------------------------------------



 



          SECTION 7.1.4. Vessels. The Borrower will (or will cause the
applicable Principal Subsidiary to):
     (a) cause each Vessel, except for Island Star, to be chartered exclusively
to or operated exclusively by the Borrower or one of the Borrower’s wholly-owned
Subsidiaries, provided that the Borrower or such Subsidiary may charter out
(i) any Vessels representing not more than 25% of the berths of all Vessels to
entities other than the Borrower and the Borrower’s wholly-owned Subsidiaries
and (ii) any Vessel for a time charter not to exceed one year in duration; and
     (b) cause each Vessel to be kept in such condition as will entitle her to
classification by a classification society of recognized standing.
          SECTION 7.1.5. Insurance. The Borrower will, or will cause one or more
of its Subsidiaries to, maintain or cause to be maintained with responsible
insurance companies insurance with respect to all of the material properties and
operations of the Borrower and each Principal Subsidiary against such
casualties, third-party liabilities and contingencies and in such amounts as is
customary for other businesses of similar size in the passenger cruise line
industry (provided that in no event will the Borrower or any Subsidiary be
required to obtain any business interruption, loss of hire or delay in delivery
insurance) and will, upon request of the Administrative Agent, furnish to the
Administrative Agent (with sufficient copies for distribution to each Lender) at
reasonable intervals a certificate of a senior officer of the Borrower setting
forth the nature and extent of all insurance maintained by the Borrower and the
Subsidiaries and certifying as to compliance with this Section.
          SECTION 7.1.6. Books and Records. The Borrower will, and will cause
each of its Principal Subsidiaries to, keep books and records that accurately
reflect all of its business affairs and transactions and permit the
Administrative Agent and each Lender or any of their respective representatives,
at reasonable times and intervals, to visit each of its offices, to discuss its
financial matters with its officers and to examine any of its books or other
corporate records.
     SECTION 7.2. Negative Covenants. The Borrower agrees with the
Administrative Agent and each Lender that, until all Commitments have terminated
and all Obligations have been paid and performed in full, the Borrower will
perform the obligations set forth in this Section 7.2.
          SECTION 7.2.1. Business Activities. The Borrower will not, and will
not permit any of its Subsidiaries to, engage in any business activity other
than those engaged in by the Borrower and its Subsidiaries on the date hereof
and other business activities reasonably related thereto.
          SECTION 7.2.2. Indebtedness. The Borrower will not permit any of the
Existing Principal Subsidiaries to create, incur, assume or suffer to exist or
otherwise become or be liable in respect of any Indebtedness, other than,
without duplication, the following:
     (a) Indebtedness secured by Liens of the type described in Section 7.2.3;

34



--------------------------------------------------------------------------------



 



     (b) Indebtedness owing to the Borrower or a wholly owned direct or indirect
Subsidiary of the Borrower;
     (c) Indebtedness incurred to finance, refinance or refund the cost
(including the cost of construction) of assets acquired after the Closing Date;
and
     (d) Indebtedness in an aggregate principal amount not to exceed the amount
specified therefor in Section 7.2.3(c) at any time outstanding.
          SECTION 7.2.3. Liens. The Borrower will not, and will not permit any
of its Subsidiaries to, create, incur, assume or suffer to exist any Lien upon
any of its property, revenues or assets, whether now owned or hereafter
acquired, except:
     (a) Liens on the vessels CENTURY, GALAXY, SUMMIT and BRILLIANCE OF THE SEAS
existing as of the Effective Date and securing the Existing Debt (and any Lien
on CENTURY, GALAXY, SUMMIT or BRILLIANCE OF THE SEAS securing any refinancing of
the Existing Debt, so long as such Vessel was subject to a Lien securing the
Indebtedness being refinanced immediately prior to such refinancing);
     (b) Liens on assets (including, without limitation, shares of capital stock
of corporations and assets owned by any corporation that becomes a Subsidiary of
the Borrower after the Effective Date) acquired after the Effective Date
(whether by purchase, construction or otherwise) by the Borrower or any of its
Subsidiaries (other than (x) an Existing Principal Subsidiary or (y) any other
Principal Subsidiary which, at any time, after three months after the
acquisition of a Vessel, owns a Vessel free of any mortgage Lien), which Liens
were created solely for the purpose of securing Indebtedness representing, or
incurred to finance, refinance or refund, the cost (including the cost of
construction) of such assets, so long as (i) the acquisition of such assets is
not otherwise prohibited by the terms of this Agreement and (ii) each such Lien
is created within three months after the acquisition of the relevant assets;
     (c) in addition to other Liens permitted under this Section 7.2.3, Liens
securing Indebtedness in an aggregate principal amount, together with (but
without duplication of) Indebtedness permitted under Section 7.2.2(d), at any
one time outstanding not exceeding the greater of (determined at the time of
creation of such Lien or the incurrence by any Existing Principal Subsidiary of
such indebtedness, as applicable) (x) 3.5% of the total assets of the Borrower
and its Subsidiaries taken as a whole as determined in accordance with GAAP as
at the last day of the most recent ended Fiscal Quarter or (y) $225,000,000,
provided that, with respect to each such item of Indebtedness, the fair market
value of the assets subject to Liens securing such Indebtedness (determined at
the time of the creation of such Lien) shall not exceed two times the aggregate
principal amount of such Indebtedness (and for purposes of this clause (c), the
fair market value of any assets shall be determined by (i) in the case of any
Vessel, by an Approved Appraiser selected by the Borrower and (ii) in the case
of any other assets, by an officer of the Borrower or by the board of directors
of the Borrower);

35



--------------------------------------------------------------------------------



 



     (d) Liens on assets acquired after the Effective Date by the Borrower or
any of its Subsidiaries (other than by (x) any Subsidiary that is an Existing
Principal Subsidiary or (y) any other Principal Subsidiary which, at any time,
owns a Vessel free of any mortgage Lien) so long as (i) the acquisition of such
assets is not otherwise prohibited by the terms of this Agreement and (ii) each
of such Liens existed on such assets before the time of its acquisition and was
not created by the Borrower or any of its Subsidiaries in anticipation thereof;
     (e) Liens on any asset of any corporation that becomes a Subsidiary of the
Borrower (other than a corporation that also becomes a Subsidiary of an Existing
Principal Subsidiary) after the Effective Date so long as (i) the acquisition or
creation of such corporation by the Borrower is not otherwise prohibited by the
terms of this Agreement and (ii) such Liens are in existence at the time such
corporation becomes a Subsidiary of the Borrower and were not created by the
Borrower or any of its Subsidiaries in anticipation thereof;
     (f) Liens securing Government-related Obligations;
     (g) Liens for taxes, assessments or other governmental charges or levies
not at the time delinquent or thereafter payable without penalty or being
diligently contested in good faith by appropriate proceedings;
     (h) Liens of carriers, warehousemen, mechanics, materialmen and landlords
incurred in the ordinary course of business for sums not overdue or being
diligently contested in good faith by appropriate proceedings;
     (i) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits;
     (j) Liens for current crew’s wages and salvage;
     (k) Liens arising by operation of law as the result of the furnishing of
necessaries for any Vessel so long as the same are discharged in the ordinary
course of business or are being diligently contested in good faith by
appropriate proceedings; and
     (l) Liens on Vessels that:
     (i) secure obligations covered (or reasonably expected to be covered) by
insurance;
     (ii) were incurred in the course of or incidental to trading such Vessel in
connection with repairs or other work to such Vessel; or
     (iii) were incurred in connection with work to such Vessel that is required
to be performed pursuant to applicable law, rule, regulation or order;

36



--------------------------------------------------------------------------------



 



provided that, in each case described in this clause (l), such Liens are either
(x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings.
          SECTION 7.2.4. Financial Condition. The Borrower will not permit:
     (a) Net Debt to Capitalization Ratio, as at the end of any Fiscal Quarter,
to be greater than 0.625 to 1.
     (b) Fixed Charge Coverage Ratio to be less than 1.25 to 1 as at the last
day of any Fiscal Quarter.
     (c) Stockholders’ Equity to be less than, as at the last day of any Fiscal
Quarter, the sum of (i) $4,150,000,000 plus (ii) 50% of the consolidated net
income of the Borrower and its Subsidiaries for the period commencing on
January 1, 2006 and ending on the last day of the Fiscal Quarter most recently
ended (treated for these purposes as a single accounting period, but in any
event excluding any Fiscal Quarters for which the Borrower and its Subsidiaries
have a consolidated net loss).
          SECTION 7.2.5. Investments. The Borrower will not permit any of the
Principal Subsidiaries to make, incur, assume or suffer to exist any Investment
in any other Person other than
     (a) the Borrower or any direct or indirect wholly owned Subsidiary of the
Borrower; and
     (b) other Investments by the Principal Subsidiaries in an aggregate amount
not to exceed $25,000,000 at any time outstanding.
          SECTION 7.2.6. Consolidation, Merger, etc. The Borrower will not, and
will not permit any of its Subsidiaries to, liquidate or dissolve, consolidate
with, or merge into or with, any other corporation, or purchase or otherwise
acquire all or substantially all of the assets of any Person except:
     (a) any such Subsidiary may liquidate or dissolve voluntarily into, and may
merge with and into, the Borrower or any other Subsidiary, and the assets or
stock of any Subsidiary may be purchased or otherwise acquired by the Borrower
or any other Subsidiary; and
     (b) so long as no Default has occurred and is continuing or would occur
after giving effect thereto, the Borrower or any of its Subsidiaries may merge
into any other Person, or any other Person may merge into the Borrower or any
such Subsidiary, or the Borrower or any of its Subsidiaries may purchase or
otherwise acquire all or substantially all of the assets of any Person, in each
case so long as:
     (i) after giving effect thereto, the Stockholders’ Equity of the Borrower
and its Subsidiaries is at least equal to 90% of such Stockholders’ Equity
immediately prior thereto; and

37



--------------------------------------------------------------------------------



 



     (ii) in the case of a merger involving the Borrower where the Borrower is
not the surviving corporation, the surviving corporation shall have assumed in a
writing, delivered to the Administrative Agent, all of the Borrower’s
obligations hereunder and under the other Loan Documents to which it is a party
, provided, that so long as the FEC Interest Equalization is in effect, any
merger under this clause (ii) is subject to the consent of FEC (it being agreed
that failure to obtain the consent of FEC shall not constitute an Event of
Default under Section 8.1.3 but may give FEC grounds to terminate the FEC
Interest Equalization).
          SECTION 7.2.7. Asset Dispositions, etc. The Borrower will not, and
will not permit any of its Subsidiaries to, sell, transfer, contribute or
otherwise convey, or grant options, warrants or other rights with respect to,
any material asset (including accounts receivable and capital stock of Principal
Subsidiaries) to any Person, except:
     (a) sales of assets (including, without limitation, Vessels) so long as:
     (i) the aggregate net book value of all such assets sold during each
12-month period commencing on the Effective Date, and each anniversary of the
Effective Date, does not exceed an amount equal to the greater of (x) 7.5% of
Stockholders’ Equity as at the end of the last Fiscal Quarter, and (y)
$250,000,000, provided however, that in no event shall the aggregate net book
value of fixed assets disposed over the life of the Agreement (determined as of
the date of any such sale) exceed 25% of Stockholders’ Equity as at the end of
the most recently completed fiscal quarter; and
     (ii) to the extent any asset has a fair market value in excess of
$25,000,000 the Borrower or Subsidiary selling such asset receives consideration
therefor at least equal to the fair market value thereof (as determined in good
faith by (x) in the case of any Vessel, the board of directors of the Borrower
and (y) in the case of any other asset, an officer of the Borrower or its board
of directors);
     (b) sales of capital stock of any Principal Subsidiary of the Borrower so
long as a sale of all of the assets of such Subsidiary would be permitted under
the foregoing clause (a);
     (c) sales of capital stock of any Subsidiary other than a Principal
Subsidiary;
     (d) sales of other assets in the ordinary course of business; and
     (e) sales of assets between or among the Borrower and Subsidiaries of the
Borrower.
provided, that at all times while the FEC Interest Equalization is in effect,
the Borrower or a wholly-owned Subsidiary of the Borrower shall maintain
ownership of the Purchased Vessel unless FEC otherwise consents.
          SECTION 7.2.8. Transactions with Affiliates. The Borrower will not,
and will not permit any of the Principal Subsidiaries to, enter into, or cause,
suffer or permit to exist any

38



--------------------------------------------------------------------------------



 



arrangement or contract with any of its Affiliates (other than arrangements or
contracts among the Borrower and its wholly-owned Subsidiaries) unless such
arrangement or contract is on an arms’-length basis, provided that, to the
extent that the aggregate fair value of the goods furnished or to be furnished
or the services performed or to be performed under all such contracts or
arrangements in any one Fiscal Year does not exceed $25,000,000, such contracts
or arrangements shall not be subject to this Section 7.2.8.
ARTICLE VIII
EVENTS OF DEFAULT
     SECTION 8.1. Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”.
          SECTION 8.1.1. Non-Payment of Obligations. The Borrower shall default
in the payment when due of any principal of or interest on any Loan, any
Commitment Fee or the agency fee or FEC Counterparty fee provided for in
Section 10.8, provided that, in the case of any default in the payment of any
interest on any Loan or of any Commitment Fee, such default shall continue
unremedied for a period of at least two Business Days after notice thereof shall
have been given to the Borrower by any Lender; and provided further that, in the
case of any default in the payment of such agency fee or FEC Counterparty fee,
such default shall continue unremedied for a period of at least ten days after
notice thereof shall have been given to the Borrower by the Administrative Agent
or the FEC Counterparty, as applicable.
          SECTION 8.1.2. Breach of Warranty. Any representation or warranty of
the Borrower made or deemed to be made hereunder (including any certificates
delivered pursuant to Article V) is or shall be incorrect when made in any
material respect.
          SECTION 8.1.3. Non-Performance of Certain Covenants and Obligations.
The Borrower shall default in the due performance and observance of any other
agreement contained herein or in any other Loan Document to which it is a party
(other than the covenants set forth in Section 7.2.4) and such default shall
continue unremedied for a period of five days after notice thereof shall have
been given to the Borrower by the Administrative Agent or any Lender (or, if (a)
such default is capable of being remedied within 30 days (commencing on the
first day following such five-day period) and (b) the Borrower is actively
seeking to remedy the same during such period, such default shall continue
unremedied for at least 35 days after such notice to the Borrower).
          SECTION 8.1.4. Default on Other Indebtedness. The Borrower or any of
its Principal Subsidiaries shall fail to pay any Indebtedness that is
outstanding in a principal amount of at least $50,000,000 (or the equivalent in
other currencies) in the aggregate (but excluding Indebtedness hereunder) when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument evidencing, securing or
relating to any such Indebtedness and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if

39



--------------------------------------------------------------------------------



 




the effect of such event or condition is to cause or permit the holder or
holders of such Indebtedness to cause such Indebtedness to become due and
payable prior to its scheduled maturity; or any such Indebtedness shall be
declared to be due and payable or required to be prepaid or redeemed (other than
by a regularly scheduled required prepayment or redemption or by voluntary
agreement), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Indebtedness is required to be made, in each case prior to the
scheduled maturity thereof. For purposes of determining Indebtedness for any
Hedging Instrument, the principal amount of the obligations under any such
instrument at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or any Principal Subsidiary would be
required to pay if such instrument were terminated at such time.
          SECTION 8.1.5. Pension Plans. Any of the following events shall occur
with respect to any Pension Plan:
     (a) the institution of any steps by the Borrower, any member of its
Controlled Group or any other Person to terminate a Pension Plan if, as a result
of such termination, the Borrower or any such member could be required to make a
contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $50,000,000; or
     (b) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA
and, in each case, such event shall continue unremedied for a period of five
Business Days after notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender (or, if (a) such default is capable of being
remedied within 15 days (commencing on the first day of such five-Business-Day
period) and (b) the Borrower is actively seeking to remedy the same during such
period, such default shall continue unremedied for at least 15 days).
          SECTION 8.1.6. Bankruptcy, Insolvency, etc. The Borrower or any of the
Principal Subsidiaries (or any of its other Subsidiaries to the extent that the
relevant event described below would have a Material Adverse Effect) shall:
     (a) generally fail to pay, or admit in writing its inability to pay, its
debts as they become due;
     (b) apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for it or any of its property, or make
a general assignment for the benefit of creditors;
     (c) in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for it or for a substantial part of its property, and such trustee,
receiver, sequestrator or other custodian shall not be discharged within
30 days, provided that the Borrower hereby expressly authorizes the
Administrative Agent and each Lender to appear in any court conducting any
relevant proceeding during such 30-day period to preserve, protect and defend
their respective rights under the Loan Documents;

40



--------------------------------------------------------------------------------



 



     (d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower or any of such Subsidiaries, and, if any
such case or proceeding is not commenced by the Borrower or such Subsidiary,
such case or proceeding shall be consented to or acquiesced in by the Borrower
or such Subsidiary or shall result in the entry of an order for relief or shall
remain for 30 days undismissed, provided that the Borrower hereby expressly
authorizes the Administrative Agent and each Lender to appear in any court
conducting any such case or proceeding during such 30-day period to preserve,
protect and defend their respective rights under the Loan Documents; or
     (e) take any corporate action authorizing, or in furtherance of, any of the
foregoing.
          SECTION 8.1.7. Ownership of Principal Subsidiaries. Except as a result
of a disposition permitted pursuant to clauses (a) or (b) of Section 7.2.7, the
Borrower shall cease to own beneficially and of record all of the capital stock
of each Existing Principal Subsidiary.
     SECTION 8.2. Action if Bankruptcy. If any Event of Default described in
clauses (b) through (d) of Section 8.1.6 shall occur with respect to the
Borrower, the Commitments (if not theretofore terminated) shall automatically
terminate and the outstanding principal amount of all outstanding Loans and all
other Obligations shall automatically be and become immediately due and payable,
without notice or demand.
     SECTION 8.3. Action if Other Event of Default. If any Event of Default
(other than any Event of Default described in clauses (b) through (d) of
Section 8.1.6 with respect to the Borrower) shall occur for any reason, whether
voluntary or involuntary, and be continuing, the Administrative Agent, upon the
direction of the Required Lenders, shall by notice to the Borrower declare all
of the outstanding principal amount of the Loans and other Obligations to be due
and payable and/or the Commitments (if not theretofore terminated) to be
terminated, whereupon the full unpaid amount of such Loans and other Obligations
shall be and become immediately due and payable, without further notice, demand
or presentment, and/or, as the case may be, the Commitments shall terminate.
ARTICLE IX
PREPAYMENT EVENTS
     SECTION 9.1. Listing of Prepayment Events. Each of the following events or
occurrences described in this Section 9.1 shall constitute a “Prepayment Event”.
          SECTION 9.1.1. Change in Ownership. Any Person other than a member of
the Existing Group (a “New Shareholder”) shall acquire (whether through legal or
beneficial ownership of capital stock, by contract or otherwise), directly or
indirectly, effective control over more than 30% of the Voting Stock and:
     (a) the members of the Existing Group have (whether through legal or
beneficial ownership of capital stock, by contract or otherwise) in the
aggregate, directly

41



--------------------------------------------------------------------------------



 



or indirectly, effective control over fewer shares of Voting Stock than does
such New Shareholder; and
     (b) the members of the Existing Group do not collectively have (whether
through legal or beneficial ownership of capital stock, by contract or
otherwise) the right to elect, or to designate for election, at least a majority
of the Board of Directors of the Borrower.
          SECTION 9.1.2. Change in Board. During any period of 24 consecutive
months, a majority of the Board of Directors of the Borrower shall no longer be
composed of individuals:
     (a) who were members of said Board on the first day of such period; or
     (b) whose election or nomination to said Board was approved by a vote of at
least two-thirds of the members of said Board who were members of said Board on
the first day of such period; or
     (c) whose election or nomination to said Board was approved by a vote of at
least two-thirds of the members of said Board referred to in the foregoing
clauses (a) and (b).
          SECTION 9.1.3. Unenforceability. Any Loan Document to which it is a
party shall cease to be the legally valid, binding and enforceable obligation of
the Borrower (in each case, other than with respect to provisions of any Loan
Document (i) identified as unenforceable in the form of the opinion of the
Borrower’s counsel set forth as Exhibit D or (ii) that a court of competent
jurisdiction has determined are not material) and such event shall continue
unremedied for 15 days after notice thereof has been given to the Borrower by
any Lender.
          SECTION 9.1.4. Approvals. Any material license, consent,
authorization, registration or approval at any time necessary to enable the
Borrower or any Principal Subsidiary to conduct its business shall be revoked,
withdrawn or otherwise cease to be in full force and effect, unless the same
would not have a Material Adverse Effect.
          SECTION 9.1.5. Non-Performance of Certain Covenants and Obligations.
The Borrower shall default in the due performance and observance of any of the
covenants set forth in Section 7.2.4.
          SECTION 9.1.6. Judgments. Any judgment or order for the payment of
money in excess of $50,000,000 shall be rendered against the Borrower or any of
the Principal Subsidiaries by a court of competent jurisdiction and the Borrower
or such Principal Subsidiary shall have failed to satisfy such judgment and
either:
     (a) enforcement proceedings in respect of any material assets of the
Borrower or such Principal Subsidiary shall have been commenced by any creditor
upon such judgment or order and shall not have been stayed or enjoined within
five Business Days after the commencement of such enforcement proceedings; or

42



--------------------------------------------------------------------------------



 



     (b) there shall be any period of 10 consecutive Business Days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect.
          SECTION 9.1.7. Condemnation, etc. Any Vessel or Vessels shall be
condemned or otherwise taken under color of law and the same shall continue
unremedied for at least 20 days, unless such condemnation or other taking would
not have a Material Adverse Effect.
          SECTION 9.1.8. Arrest. Any Vessel or Vessels shall be arrested and the
same shall continue unremedied for at least 20 days, unless such arrest would
not have a Material Adverse Effect.
     SECTION 9.2. Mandatory Prepayment. If any Prepayment Event shall occur and
be continuing, the Administrative Agent, upon the direction of the Required
Lenders, shall by notice to the Borrower (a) require the Borrower to prepay in
full on the date of such notice all principal of and interest on the Loans and
all other Obligations (and, in such event, the Borrower agrees to so pay the
full unpaid amount of each Loan and all accrued and unpaid interest thereon and
all other Obligations) and (b) terminate the Commitments (if not theretofore
terminated).
ARTICLE X
THE AGENTS
     SECTION 10.1. Actions. Each Lender and the FEC Counterparty hereby appoints
Citibank, and insofar as the other Agents have duties under this Agreement, each
other Agent, as its agent under and for purposes of this Agreement, the Notes
and each other Loan Document (other than, in the case of the FEC Counterparty,
the FEC Interest Equalization Documents). Each Lender and the FEC Counterparty
authorizes the Administrative Agent to act on behalf of such Lender and the FEC
Counterparty under this Agreement, the Notes and each other Loan Document (other
than, in the case of the FEC Counterparty, the FEC Interest Equalization
Documents) and, in the absence of other written instructions from the Required
Lenders or the FEC Counterparty, as applicable, received from time to time by
the Administrative Agent (with respect to which the Administrative Agent agrees
that it will comply, except as otherwise provided in this Section or as
otherwise advised by counsel), to exercise such powers hereunder and thereunder
as are specifically delegated to or required of the Administrative Agent by the
terms hereof and thereof, together with such powers as may be reasonably
incidental thereto. Each Lender hereby indemnifies (which indemnity shall
survive any termination of this Agreement) the Administrative Agent, pro rata
according to such Lender’s Percentage, from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and disbursements of counsel) that be incurred by or asserted or
awarded against, the Administrative Agent in any way relating to or arising out
of this Agreement, the Notes and any other Loan Document or any action taken or
omitted by the Administrative Agent under this Agreement, the Notes or any other
Loan Document; provided that no Lender shall be liable for the payment of any
portion of such claims, damages, losses, liabilities and expenses which have
resulted from the Administrative Agent’s gross negligence or willful misconduct.
Without limitation of the foregoing, each Lender agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses

43



--------------------------------------------------------------------------------



 



(including reasonable counsel fees) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Administrative
Agent is not reimbursed for such expenses by the Borrower. In the case of any
investigation, litigation or proceeding giving rise to any such indemnified
costs, this Section applies whether any such investigation, litigation or
proceeding is brought by the Administrative Agent, any Lender or a third party.
The Administrative Agent shall not be required to take any action hereunder,
under the Notes or under any other Loan Document, or to prosecute or defend any
suit in respect of this Agreement, the Notes or any other Loan Document, unless
it is expressly required to do so under this Agreement or is indemnified
hereunder to its satisfaction. If any indemnity in favor of the Administrative
Agent shall be or become, in the Administrative Agent’s reasonable
determination, inadequate, the Administrative Agent may call for additional
indemnification from the Lenders and cease to do the acts indemnified against
hereunder until such additional indemnity is given.
     SECTION 10.2. Funding Reliance, etc. Unless the Administrative Agent shall
have been notified by telephone, confirmed in writing, by any Lender by 5:00
p.m., New York time, on the day prior to the Borrowing that such Lender will not
make available the amount which would constitute its Percentage of such
Borrowing on the date specified therefor, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent and,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If and to the extent that such Lender shall not have made such amount
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay the Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date the
Administrative Agent made such amount available to the Borrower to the date such
amount is repaid to the Administrative Agent, at the interest rate applicable at
the time to Loans comprising the Borrowing.
     SECTION 10.3. Exculpation. Neither the Administrative Agent nor any of its
directors, officers, employees or agents shall be liable to any Lender for any
action taken or omitted to be taken by it under this Agreement or any other Loan
Document, or in connection herewith or therewith, except for its own willful
misconduct or gross negligence. Without limitation of the generality of the
foregoing, the Administrative Agent (i) may treat the payee of any Note a the
holder thereof until the Administrative Agent receives and accepts a Lender
Assignment Agreement entered into by the Lender that is the payee of such Note,
as assignor, and an Assignee Lender as provided in Section 11.11.1; (ii) may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it and in accordance
with the advice of such counsel, accountants or experts; (iii) makes no warranty
or representation to any Lender and shall not be responsible to any Lender for
any statements, warranties or representations (whether written or oral) made in
or in connection with this Agreement; (iv) shall not have any duty to ascertain
or to inquire as to the performance, observance or satisfaction of any of the
terms, covenants or conditions of this Agreement on the part of the Borrower or
the existence at any time of any Default or Prepayment Event or to inspect the
property (including the books and records) of the Borrower; (v) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness,

44



--------------------------------------------------------------------------------



 



sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; and (vi) shall incur no liability under or in respect
of this Agreement by action upon any notice, consent, certificate or other
instrument or writing (which may be by telecopier) believed by it to be genuine
and signed or sent by the proper party or parties.
     SECTION 10.4. Successor. Any Agent may resign as such at any time upon at
least 30 days’ prior notice to the Borrower and all Lenders, provided that any
such resignation shall not become effective until a successor Agent for such
resigning Agent has been appointed as provided in this Section 10.4 and such
successor Agent has accepted such appointment (provided that no successor Agent
shall be appointed for any Agent, other than the Administrative Agent, if after
giving effect to such Agent’s resignation there would still be two Agents). If
any Agent at any time shall resign, the Required Lenders shall, subject to the
immediately preceding proviso and subject to the consent of the Borrower (such
consent not to be unreasonably withheld), appoint another Lender as a successor
to such Agent which shall thereupon become such Agent’s successor hereunder
(provided that, in the case of a resignation of the Administrative Agent, the
Required Lenders shall, subject to the consent of the Borrower unless an Event
or Default or a Prepayment Event shall have occurred and be continuing (such
consent not to be unreasonably withheld) offer to each of the other Agents in
turn, in the order of their respective Commitments (or, if the Commitments have
been terminated, the outstanding principal amount of their respective Loans),
the right to become successor Administrative Agent). If no successor Agent for
any resigning Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the resigning Agent’s
giving notice of resignation, then the resigning Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be one of the Lenders or, in the
case of a resigning Administrative Agent, a commercial banking institution
having a combined capital and surplus of at least $500,000,000 (or the
equivalent in other currencies), subject, in each case, to the consent of the
Borrower (such consent not to be unreasonably withheld). Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall be entitled to receive from the
resigning Administrative Agent such documents of transfer and assignment as such
successor Administrative Agent may reasonably request, and shall thereupon
succeed to and become vested with all rights, powers, privileges and duties of
the resigning Administrative Agent, and the resigning Administrative Agent shall
be discharged from its duties and obligations under this Agreement. After any
resigning Administrative Agent’s resignation hereunder as the Administrative
Agent, the provisions of:
     (a) this Article X shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Agreement; and
     (b) Section 11.3 and Section 11.4 shall continue to inure to its benefit.
If a Lender acting as an Agent assigns its Loan to one of its Affiliates, such
Agent may, subject to the consent of the Borrower (such consent not to be
unreasonably withheld) assign its rights and obligations as Agent to such
Affiliate.
     SECTION 10.5. Loans by the Agents. Each Agent shall have the same rights
and powers with respect to (x) the Loan made by it or any of its Affiliates, and
(y) the Note held by it or any of its Affiliates as any other Lender and may
exercise the same as if it were not an Agent.

45



--------------------------------------------------------------------------------



 



Each Agent and its Affiliates may accept deposits from, lend money to, and
generally engage in any kind of business with the Borrower or any Subsidiary or
Affiliate of the Borrower as if such Agent were not an Agent hereunder and
without any duty to account therefor to the Lenders. No Agent shall have any
duty to disclose information obtained or received by it or any of its Affiliates
relating to the Borrower or its Subsidiaries to the extent such information was
obtained or received in any capacity other than as an Agent.
     SECTION 10.6. Credit Decisions. Each Lender acknowledges that it has,
independently of the Administrative Agent, each other Agent and each other
Lender, and based on such Lender’s review of the financial information of the
Borrower, this Agreement, the other Loan Documents (the terms and provisions of
which being satisfactory to such Lender) and such other documents, information
and investigations as such Lender has deemed appropriate, made its own credit
decision to extend its Commitment. Each Lender also acknowledges that it will,
independently of the Administrative Agent, each other Agent and each other
Lender, and based on such other documents, information and investigations as it
shall deem appropriate at any time, continue to make its own credit decisions as
to exercising or not exercising from time to time any rights and privileges
available to it under this Agreement or any other Loan Document.
     SECTION 10.7. Copies, etc. The Administrative Agent shall give prompt
notice to each Lender of each notice or request required or permitted to be
given to the Administrative Agent by the Borrower pursuant to the terms of this
Agreement (unless concurrently delivered to the Lenders by the Borrower). The
Administrative Agent will distribute to each Lender each document or instrument
received for its account and copies of all other communications received by the
Administrative Agent from the Borrower for distribution to the Lenders by the
Administrative Agent in accordance with the terms of this Agreement. The
Administrative Agent (a) shall give prompt notice to the FEC Counterparty and
FEC of any approvals of FEC requested by the Borrower pursuant to the terms of
this Agreement, (b) shall provide the FEC Counterparty and FEC copies of (i) all
amendments, waivers or other modifications to this Agreement and (ii) all
information related to the Borrower requested by the FEC Counterparty or FEC to
the extent such information is received from the Borrower and (c) shall give
prompt notice to the FEC Counterparty and FEC of the termination of this
Agreement and any prepayment of the Loans hereunder.
     SECTION 10.8. Agency Fee; FEC Counterparty Fee. The Borrower agrees to pay
to the Administrative Agent for its own account an annual agency fee in an
amount, and at such times, heretofore agreed to in writing between the Borrower
and the Administrative Agent. The Borrower agrees to pay to the FEC Counterparty
for its own account an annual fee in an amount, and at such times, heretofore
agreed to in writing between the Borrower and the FEC Counterparty.
ARTICLE XI
MISCELLANEOUS PROVISIONS
     SECTION 11.1. Waivers, Amendments, etc. The provisions of this Agreement
may from time to time be amended, modified or waived, if such amendment,
modification or waiver

46



--------------------------------------------------------------------------------



 



is in writing and consented to by the Borrower and the Required Lenders;
provided that no such amendment, modification or waiver which would:
     (a) modify any requirement hereunder that any particular action be taken by
all the Lenders or by the Required Lenders shall be effective unless consented
to by each Lender;
     (b) modify this Section 11.1, change the definition of “Required Lenders”,
increase the Commitment of any Lender, reduce any fees described in Article III
or extend any date fixed for payment shall be made without the consent of each
Lender;
     (c) extend the due date for, or reduce the amount of, any scheduled
repayment or prepayment of principal of or interest on any Loan (or reduce the
principal amount of or rate of interest on any Loan) shall be made without the
consent of each Lender;
     (d) affect adversely the interests, rights or obligations of the
Administrative Agent in its capacity as such shall be made without consent of
the Administrative Agent; or
     (e) affect adversely the interests, rights or obligations of the FEC
Counterparty in its capacity as such shall be made without written consent of
the FEC Counterparty.
No failure or delay on the part of the Administrative Agent, any Lender or the
FEC Counterparty in exercising any power or right under this Agreement or any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right. No notice to or
demand on the Borrower in any case shall entitle it to any notice or demand in
similar or other circumstances. No waiver or approval by the Administrative
Agent, any Lender or the FEC Counterparty under this Agreement or any other Loan
Document shall, except as may be otherwise stated in such waiver or approval, be
applicable to subsequent transactions. No waiver or approval hereunder shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.
     SECTION 11.2. Notices. (a) All notices and other communications provided to
any party hereto under this Agreement shall be in writing or by facsimile and
addressed, delivered or transmitted to such party at its address, or facsimile
number set forth below its signature hereto or set forth in the Lender
Assignment Agreement or Assumption Agreement or such Loan Document or at such
other address, or facsimile number as may be designated by such party in a
notice to the other parties; provided that notices, information, documents and
other materials that the Borrower is required to deliver hereunder may be
delivered to the Administrative Agent and the Lenders as specified in
Section 11.2(b). Any notice, if mailed and properly addressed with postage
prepaid or if properly addressed and sent by pre-paid courier service, shall be
deemed given when received.
     (b) So long as Citibank is the Administrative Agent, the Borrower may
provide to the Administrative Agent all information, documents and other
materials that it furnishes to the Administrative Agent hereunder or any other
Loan Document (and any guaranties, security

47



--------------------------------------------------------------------------------



 



agreements and other agreements relating thereto), including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other materials, but excluding any such communication
that (i) relates to a request for a new, or a conversion of an existing
Borrowing or other extension of credit (including any election of an interest
rate or interest period relating thereto), (ii) relates to the payment of any
principal or other amount due hereunder or any other Loan Document prior to the
scheduled date therefor, (iii) provides notice of any Default or Event of
Default or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of the Agreement and/or any Borrowing or other extension of
credit hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent to
oploanswebadmin@ssmb.com; provided that any Communication requested pursuant to
Section 7.1.1(h) shall be in a format acceptable to the Borrower and the
Administrative Agent.
          (1) The Borrower agrees that the Administrative Agent may make such
items included in the Communications as the Borrower may specifically agree
available to the Lenders by posting such notices, at the option of the Borrower,
on Intralinks or e-Disclosure, the Administrative Agent’s internet delivery
system that is part of SSB Direct, Global Fixed Income’s primary web portal (the
“Platform”). Although the primary web portal is secured with a dual firewall and
a User ID/Password Authorization System and the Platform is secured through a
single user per deal authorization method whereby each user may access the
Platform only on a deal-by-deal basis, the Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Administrative Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Administrative Agent or any of its
Affiliates in connection with the Platform.
          (2) The Administrative Agent agrees that the receipt of Communications
by the Administrative Agent at its e-mail address set forth above shall
constitute effective delivery of such Communications to the Administrative Agent
for purposes hereunder and any other Loan Document (and any guaranties, security
agreements and other agreements relating thereto).
     (c) Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such Communications to such Lender for
purposes of this Agreement. Each Lender agrees (i) to notify the Administrative
Agent in writing (including by electronic communication) of such Lender’s e-mail
address to which a Notice may be sent by electronic transmission on or before
the date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Administrative Agent has on record an effective
e-mail address for such Lender) and (ii) that any Notice may be sent to such
e-mail address.

48



--------------------------------------------------------------------------------



 



     (d) Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “Act”)), that it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.
     SECTION 11.3. Payment of Costs and Expenses. The Borrower agrees to pay on
demand all reasonable expenses of the Administrative Agent (including the
reasonable fees and out-of-pocket expenses of counsel to the Administrative
Agent and of local counsel, if any, who may be retained by counsel to the
Administrative Agent) in connection with the preparation, execution and delivery
of, and any amendments, waivers, consents, supplements or other modifications
to, this Agreement or any other Loan Document. The Borrower further agrees to
pay, and to save the Administrative Agent, the Lenders and the FEC Counterparty
harmless from all liability for, any stamp, recording, documentary or other
similar taxes which may be payable in connection with the execution or delivery
of this Agreement and the other Loan Documents, the borrowings hereunder or the
FEC Interest Equalization, or the issuance of the Notes or any other Loan
Documents. The Borrower also agrees to reimburse the Administrative Agent, each
Lender and the FEC Counterparty upon demand for all reasonable out-of-pocket
expenses (including reasonable attorneys’ fees and legal expenses) incurred by
the Administrative Agent, such Lender or the FEC Counterparty in connection with
(x) the negotiation of any restructuring or “work-out”, whether or not
consummated, of any Obligations and (y) the enforcement of any Obligations or
the rights of the Administrative Agent and the FEC Counterparty under or in
connection with the Loan Documents.
     SECTION 11.4. Indemnification. (a) In consideration of the execution and
delivery of this Agreement and the other Loan Documents by each Lender and the
FEC Counterparty and the extension of the Commitments, the Borrower hereby
indemnifies and holds harmless the Administrative Agent, each Lender, the FEC
Counterparty and each of their respective Affiliates and their respective
officers, advisors, directors and employees (collectively, the “Indemnified
Parties”) from and against any and all claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable fees and disbursements of
counsel), joint or several, that may be incurred by or asserted or awarded
against any Indemnified Party (including, without limitation, in connection with
any investigation, litigation or proceeding or the preparation of a defense in
connection therewith), in each case arising out of or in connection with or by
reason of this Agreement or the Notes or the transactions contemplated hereby or
thereby (it being agreed for the avoidance of doubt that the same shall not
include matters referred to in 11.4(b)) or any actual or proposed use of the
proceeds of the Loans (collectively, the “Indemnified Liabilities”), except to
the extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Indemnified Party’s gross negligence or willful misconduct.
In the case of an investigation, litigation or other proceeding to which the
indemnity in this paragraph applies, such indemnity shall be effective whether
or not such investigation, litigation or proceeding is brought by the Borrower,
any of its directors, security holders or creditors, an Indemnified Party or any
other person or an Indemnified Party is otherwise a party thereto. Each
Indemnified Party shall (a) furnish the Borrower with prompt notice of any
action, suit or other claim covered by this Section 11.4, (b) not agree to any
settlement or compromise of any such action, suit or claim without the
Borrower’s prior consent, (c) shall cooperate fully in the Borrower’s defense of
any

49



--------------------------------------------------------------------------------



 



such action, suit or other claim (provided, that the Borrower shall reimburse
such Indemnified Party for its reasonable out-of-pocket expenses incurred
pursuant hereto) and (d) at the Borrower’s request, permit the Borrower to
assume control of the defense of any such claim, other than regulatory,
supervisory or similar investigations, provided that (i) the Borrower
acknowledges in writing its obligations to indemnify the Indemnified Party in
accordance with the terms herein in connection with such claims, (ii) the
Borrower shall keep the Indemnified Party fully informed with respect to the
conduct of the defense of such claim, (iii) the Borrower shall consult in good
faith with the Indemnified Party (from time to time and before taking any
material decision) about the conduct of the defense of such claim, (iv) the
Borrower shall conduct the defense of such claim properly and diligently taking
into account its own interests and those of the Indemnified Party, (v) the
Borrower shall employ counsel reasonably acceptable to the Indemnified Party and
at the Borrower’s expense, and (vi) the Borrower shall not enter into a
settlement with respect to such claim unless either (A) such settlement involves
only the payment of a monetary sum, does not include any performance by or an
admission of liability or responsibility on the part of the Indemnified Party,
and contains a provision unconditionally releasing the Indemnified Party and
each other indemnified party from, and holding all such persons harmless,
against, all liability in respect of claims by any releasing party or (B) the
Indemnified Party provides written consent to such settlement (such consent not
to be unreasonably withheld or delayed). Notwithstanding the Borrower’s election
to assume the defense of such action, the Indemnified Party shall have the right
to employ separate counsel and to participate in the defense of such action and
the Borrower shall bear the fees, costs and expenses of such separate counsel if
(1) the use of counsel chosen by the Borrower to represent the Indemnified Party
would present such counsel with an actual or potential conflict of interest,
(2) the actual or potential defendants in, or targets of, any such action
include both the Borrower and the Indemnified Party, and the Indemnified Party
shall have concluded that there may be legal defenses available to it which are
different from or additional to those available to the Borrower and determined
that it is necessary to employ separate counsel in order to pursue such defenses
(in which case the Borrower shall not have the right to assume the defense of
such action on the Indemnified Party’s behalf), (3) the Borrower shall not have
employed counsel reasonably acceptable to the Indemnified Party to represent the
Indemnified Party within a reasonable time after notice of the institution of
such action, or (4) the Borrower authorizes the Indemnified Party to employ
separate counsel at the Borrower’s expense. The Borrower acknowledges that none
of the Indemnified Parties shall have any liability (whether direct or indirect,
in contract, tort or otherwise) to the Borrower or any of its security holders
or creditors for or in connection with the transactions contemplated hereby,
except to the extent such liability is determined in a final non-appealable
judgment by a court of competent jurisdiction to have resulted primarily from
such Indemnified Party’s gross negligence or willful misconduct. In no event,
however, shall any Indemnified Party be liable on any theory of liability for
any special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings). If and to the
extent that the foregoing undertaking may be unenforceable for any reason, the
Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.
     (b) The Borrower acknowledges that the FEC Counterparty has entered into
the FEC Interest Equalization Documents pursuant to which the FEC Counterparty
and FEC have agreed to an interest equalization in relation to the Loans.

50



--------------------------------------------------------------------------------



 



     Accordingly, the Borrower hereby indemnifies and holds harmless the FEC
Counterparty, FEC and their respective officers, advisors, directors and
employees (collectively, the “FEC Indemnitees”) from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, FEC Break Costs and reasonable fees and disbursements of counsel),
joint or several, that may be incurred by or asserted or awarded against any FEC
Indemnitee (including, without limitation, in connection with any investigation,
litigation or proceeding or the preparation of a defense in connection
therewith), in each case (i) arising out of or in connection with FEC or the FEC
Counterparty’s execution, delivery and performance of the FEC Equalization
Documents and (ii) for any other cost, loss or liability for which the FEC
Counterparty is or may be liable to FEC or any third party in connection with
the foregoing. Without limitation of the foregoing, if the FEC Counterparty
shall become subject to increased costs or increased capital costs of the types
described in Sections 4.3 and 4.5, the FEC Counterparty shall be entitled to
payment from the Borrower under such Sections to the same extent that the FEC
Counterparty would have been so entitled under such Sections as if it were a
Lender (it being understood that specific references to the FEC Counterparty in
Sections 4.3 and 4.5 are intended to address those requirements applicable to
the FEC Counterparty that vary from those applicable to the Lenders, but are not
to be construed to exempt the FEC Counterparty from any other requirements
applicable to the Lenders under those Sections). Notwithstanding the provisions
of this Section 11.4(b), the Borrower shall have no indemnification obligations
to an FEC Indemnitee for any cost, loss or liability incurred by such FEC
Indemnitee in connection with the circumstances described in (i) or (ii) above
to the extent such liability is determined in a final non-appealable judgment by
a court of competent jurisdiction to have resulted primarily from the gross
negligence or willful misconduct of such FEC Indemnitee. Each FEC Indemnitee
shall furnish the Borrower with prompt notice of any action, suit or other claim
covered by this Section 11.4(b). Any claim for FEC Break Costs under this
Section 11.4(b) shall set forth the amount of the FEC Break Costs and reasonably
detailed calculations thereof.
     SECTION 11.5. Survival. The obligations of the Borrower under Sections 4.3,
4.4, 4.5, 4.6, 4.7, 11.3 and 11.4, and the obligations of the Lenders under
Section 10.1, shall in each case survive any termination of this Agreement and
the other Loan Documents, the payment in full of all Obligations and the
termination of all Commitments. The representations and warranties made by the
Borrower in this Agreement shall survive the execution and delivery of this
Agreement.
     SECTION 11.6. Severability. Any provision of this Agreement or the Notes
which is prohibited or unenforceable in any jurisdiction shall, as to such
provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.
     SECTION 11.7. Headings. The various headings of this Agreement are inserted
for convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.
     SECTION 11.8. Execution in Counterparts, Effectiveness, etc. This Agreement
may be executed by the parties hereto in several counterparts, each of which
shall be deemed to be an original and all of which shall constitute together but
one and the same agreement. This

51



--------------------------------------------------------------------------------



 



Agreement shall become effective when counterparts hereof executed on behalf of
the Borrower and each Lender (or notice thereof satisfactory to the
Administrative Agent and the Borrower) shall have been received by the
Administrative Agent and the Borrower (or, in the case of any Lender, receipt of
signature pages transmitted by facsimile) and notice thereof shall have been
given by the Administrative Agent to the Borrower and each Lender.
     SECTION 11.9. Governing Law; Entire Agreement. THIS AGREEMENT AND THE NOTES
SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER, AND SHALL BE GOVERNED BY, THE
LAWS OF THE STATE OF NEW YORK. This Agreement, the Notes and the other Loan
Documents constitute the entire understanding among the parties hereto with
respect to the subject matter hereof and supersede any prior agreements, written
or oral, with respect thereto.
     SECTION 11.10. Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns; provided that:
     (a) except to the extent permitted under Section 7.2.6, the Borrower may
not assign or transfer its rights or obligations hereunder without the prior
written consent of the Administrative Agent and all Lenders; and
     (b) the rights of sale, assignment and transfer of the Lenders are subject
to Section 11.11.
     SECTION 11.11. Sale and Transfer of Loans and Note; Participations in Loans
and Note. Each Lender may assign, or sell participations in, its Loan and
Commitment to one or more other Persons in accordance with this Section 11.11.
          SECTION 11.11.1. Assignments. Any Lender,
          (i) with the written consents of the Borrower and the Administrative
Agent (which consents shall not be unreasonably delayed or withheld and which
consent, in the case of the Borrower, shall be deemed to have been given in the
absence of a written notice delivered by the Borrower to the Administrative
Agent, on or before the fifth Business Day after receipt by the Borrower of such
Lender’s request for consent, stating, in reasonable detail, the reasons why the
Borrower proposes to withhold such consent) may at any time assign and delegate
to one or more commercial banks or other financial institutions;
          (ii) with notice to the Borrower and the Administrative Agent, but
without the consent of the Borrower or the Administrative Agent, may assign and
delegate (A) to any Lender, (B) to any of its Affiliates or (C) following the
occurrence and during the continuance of an Event of Default or a Prepayment
Event; and
          (iii) may (without notice to the Borrower, the Administrative Agent or
any other Lender and without payment of any fee) assign and pledge all or any
portion of its Loan and Note to any Federal Reserve Bank as collateral security
pursuant to Regulation A of the F.R.S. Board and any Operating Circular issued
by such Federal Reserve Bank;

52



--------------------------------------------------------------------------------



 



(each Person described in either of the foregoing clauses as being the Person to
whom such assignment and delegation is to be made, being hereinafter referred to
as an “Assignee Lender”), all or any fraction of such Lender’s Loan and
Commitment (which assignment and delegation shall be of a constant, and not a
varying, percentage of all the assigning Lender’s Loan and Commitment) in a
minimum aggregate amount of $25,000,000 (or, if less, all of such Lender’s Loan
and Commitment); provided that the Borrower and the Administrative Agent shall
be entitled to continue to deal solely and directly with such Lender in
connection with the interests so assigned and delegated to an Assignee Lender
until:
     (a) written notice of such assignment and delegation, together with payment
instructions, addresses and related information with respect to such Assignee
Lender, shall have been given to the Borrower and the Administrative Agent by
such Lender and such Assignee Lender;
     (b) Such Assignee Lender shall have executed and delivered to the Borrower
and the Administrative Agent a Lender Assignment Agreement, accepted by the
Administrative Agent; and
     (c) the processing fees described below shall have been paid.
From and after the date that the Administrative Agent accepts such Lender
Assignment Agreement, (x) the Assignee Lender thereunder shall be deemed
automatically to have become a party hereto and to the extent that rights and
obligations hereunder have been assigned and delegated to such Assignee Lender
in connection with such Lender Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and under the other Loan Documents, and
(y) the assignor Lender, to the extent that rights and obligations hereunder
have been assigned and delegated by it, shall be released from its obligations
hereunder and under the other Loan Documents, other than any obligations arising
prior to the effective date of such assignment. In no event shall the Borrower
be required to pay to any Assignee Lender at the time of the relevant assignment
any amount under Sections 4.3, 4.4, 4.5, 4.6 and 4.7 that is greater than the
amount which it would have been required to pay had no such assignment been
made. Within five Business Days after its receipt of notice that the
Administrative Agent has received an executed Lender Assignment Agreement, the
Borrower shall execute and deliver to the Administrative Agent (for delivery to
the relevant Assignee Lender) a new Note evidencing such Assignee Lender’s
assigned Loan and Commitment and, if the assignor Lender has retained any
portion of its Loan and a Commitment hereunder, a replacement Note in the
principal amount of the portion of the Loan and Commitment retained by the
assignor Lender hereunder (such Note to be in exchange for, but not in payment
of, that Note then held by such assignor Lender). Each such Note shall be dated
the date of the predecessor Note. The assignor Lender shall mark the predecessor
Note “exchanged” and deliver it to the Borrower concurrently with the delivery
by the Borrower of the new Note(s). Such assignor Lender or such Assignee Lender
must also pay a processing fee to the Administrative Agent upon delivery of any
Lender Assignment Agreement in the amount of $2,000 (and shall also reimburse
the Administrative Agent for any reasonable out-of-pocket costs, including
reasonable attorneys’ fees and expenses, incurred in connection with the
assignment).

53



--------------------------------------------------------------------------------



 



          SECTION 11.11.2. Participations. Any Lender may at any time sell to
one or more commercial banks or other financial institutions (each of such
commercial banks and other financial institutions being herein called a
“Participant”) participating interests in any of its Loan, its Commitment, or
other interests of such Lender hereunder; provided that:
     (a) no participation contemplated in this Section 11.11 shall relieve such
Lender from its Commitment or its other obligations hereunder;
     (b) such Lender shall remain solely responsible for the performance of its
Commitment and such other obligations;
     (c) the Borrower and the Administrative Agent shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and each of the other Loan Documents;
     (d) no Participant, unless such Participant is an Affiliate of such Lender,
shall be entitled to require such Lender to take or refrain from taking any
action hereunder or under any other Loan Document, except that such Lender may
agree with any Participant that such Lender will not, without such Participant’s
consent, take any actions of the type described in clause (b) or (c) of
Section 11.1; and
     (e) the Borrower shall not be required to pay any amount under
Sections 4.3, 4.4, 4.5, 4.6 and 4.7 that is greater than the amount which it
would have been required to pay had no participating interest been sold.
The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 4.3, 4.4, 4.5, 4.6 and clause (h) of 7.1.1, shall be considered a
Lender.
     SECTION 11.12. Other Transactions. Nothing contained herein shall preclude
the Administrative Agent or any Lender from engaging in any transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Affiliates in which the Borrower or such
Affiliate is not restricted hereby from engaging with any other Person.
     SECTION 11.13. Forum Selection and Consent to Jurisdiction. THE BORROWER
HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK FOR THE COUNTY OF NEW YORK AND OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE
PURPOSE OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO WHICH IT IS A
PARTY AND IRREVOCABLY AGREES, TO THE FULLEST EXTENT PERMITTED BY LAW, TO BE
BOUND BY ANY FINAL JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION.
THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK. THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT

54



--------------------------------------------------------------------------------



 



PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION. TO THE EXTENT THAT
THE BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OF FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO
ITSELF OR ITS PROPERTY, THE BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY.
     SECTION 11.14. Process Agent. If at any time the Borrower ceases to have a
place of business in the United States, the Borrower shall appoint an agent for
service of process (reasonably satisfactory to the Administrative Agent) located
in New York City and shall furnish to the Administrative Agent evidence that
such agent shall have accepted such appointment for a period of time ending no
earlier than one year after the Stated Maturity Date.
     SECTION 11.15. Judgment. (a) If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase Dollars with such other currency at Citibank’s principal office in
London at 11:00 A.M. (London time) on the second Business Day preceding that on
which final judgment is given.
     (b) The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be), of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum due to any
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Administrative Agent (as the case may be)
agrees to remit to the Borrower such excess.

55



--------------------------------------------------------------------------------



 



     SECTION 11.16. Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, THE LENDERS,
THE FEC COUNTERPARTY AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT. EACH OF THE PARTIES HERETO
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT) AND
THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH OTHER PARTY ENTERING INTO
THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT.

56



--------------------------------------------------------------------------------



 



SCHEDULE I
DISCLOSURE SCHEDULE
Updated December 8, 2006
Item 6.10(b): Vessels

          Vessel   Owner   Flag
 
       
Sovereign of the Seas
  Sovereign of the Seas Shipping Inc.   Bahamian
Empress of the Seas
  Nordic Empress Shipping Inc.   Bahamian
Monarch of the Seas
  Monarch of the Seas Inc.   Bahamian
Majesty of the Seas
  Majesty of the Seas Inc.   Bahamian
Grandeur of the Seas
  Grandeur of the Seas Inc.   Bahamian
Rhapsody of the Seas
  Rhapsody of the Seas Inc.   Bahamian
Enchantment of the Seas
  Enchantment of the Seas Inc.   Bahamian
Vision of the Seas
  Vision of the Seas Inc.   Bahamian
Voyager of the Seas
  Voyager of the Seas Inc.   Bahamian
Island Star (formerly known as Horizon)
  Fantasia Cruising Inc.   Bahamian
Zenith
  Zenith Shipping Corporation   Bahamian
Century
  Blue Sapphire Marine Inc.   Bahamian
Galaxy
  Esker Marine Shipping Inc.   Bahamian
Mariner of the Seas
  Mariner of the Seas Inc.   Bahamian
Mercury
  Seabrook Maritime Inc.   Bahamian
Millennium
  Millennium Inc.   Bahamian
Explorer of the Seas
  Explorer of the Seas Inc.   Bahamian
Infinity
  Infinity Inc.   Bahamian
Radiance of the Seas
  Radiance of the Seas Inc.   Bahamian
Summit
  Summit Inc.   Bahamian
Adventure of the Seas
  Adventure of the Seas Inc.   Bahamian
Navigator of the Seas
  Navigator of the Seas Inc.   Bahamian
Constellation
  Constellation Inc.   Bahamian
Serenade of the Seas
  Serenade of the Seas Inc.   Bahamian
Jewel of the Seas
  Jewel of the Seas Inc.   Bahamian
Xpedition
  Islas Galapagos Turismo y Vapores CA   Ecuador
Legend of the Seas
  Legend of the Seas Inc.   Bahamian
Splendour of the Seas
  Splendour of the Seas Inc.   Bahamian
Freedom of the Seas
  Freedom of the Seas Inc.   Bahamian
Oceanic
  Pullmantur Cruises Oceanic Ltd.   Malta
Blue Dream
  Pullmantur Cruises Blue Dream, Ltd.   Malta
Blue Moon
  Pullmantur Cruises Blue Moon, Ltd.   Malta
Sky Wonder
  Pullmantur Cruises Sky Wonder, Ltd.   Malta
Holiday Dream
  Pullmantur Cruises Holiday Dream, Ltd.   Malta

 



--------------------------------------------------------------------------------



 



Item 6.11: Subsidiaries

      Name of Subsidiary   Jurisdiction of Organization
 
   
Jewel of the Seas Inc. *
  Liberia
Sovereign of the Seas Shipping Inc.*
  Liberia
Viking Serenade Inc.
  Liberia
Nordic Empress Shipping Inc.*
  Liberia
Majesty of the Seas Inc.*
  Liberia
Monarch of the Seas Inc.*
  Liberia
Admiral Management Inc.
  Liberia
GG Operations Inc.
  Delaware
Island for Science Inc.
  Indiana
Labadee Investments Ltd.
  Cayman Islands
Societe Labadee Nord, S.A.
  Haiti
Royal Caribbean Cruise Line A/S
  Norway
Royal Caribbean Merchandise Inc.
  Florida
Eastern Steamship Lines Inc.
  Liberia
Grandeur of the Seas Inc.*
  Liberia
Enchantment of the Seas Inc.*
  Liberia
Rhapsody of the Seas Inc.*
  Liberia
Vision of the Seas Inc. *
  Liberia
Voyager of the Seas Inc.*
  Liberia
Explorer of the Seas Inc.*
  Liberia
Royal Celebrity Tours Inc.
  Delaware
White Sand Inc.
  Liberia
Radiance of the Seas Inc.*
  Liberia
Adventure of the Seas Inc. *
  Liberia
RCL (UK) Ltd.
  U.K.
Navigator of the Seas Inc. *
  Liberia
Northwest Adventures Inc.
  Delaware
Serenade of the Seas Inc. *
  Liberia
Royal Beverage Cruise Sales LLC
  Delaware
Mariner of the Seas Inc. *
  Liberia
Beverage Cruise Sales LLC
  Texas
Celebrity Cruise Lines Inc.
  Cayman Islands
Celebrity Cruises Holdings Inc.
  Liberia
Cruise Mar Shipping Holdings Ltd.
  Liberia
Seabrook Maritime Inc. *
  Liberia
Esker Marine Shipping Inc. *
  Liberia
Blue Sapphire Marine Inc. *
  Liberia
Fantasia Cruising Inc. *
  Liberia
Cruise Mar Investment Inc.
  Liberia
Universal Cruise Holdings Ltd.
  British Virgin Islands
Celebrity Cruises Inc.
  Liberia
Fourth Transoceanic Shipping Co. Ltd.
  Liberia
Zenith Shipping Corporation *
  Liberia
Millennium Inc.*
  Liberia

 



--------------------------------------------------------------------------------



 



      Name of Subsidiary   Jurisdiction of Organization  
Infinity Inc.*
  Liberia
Summit Inc.*
  Liberia
Constellation Inc. *
  Liberia
Fifth Transoceanic Shipping Company Ltd.
  Liberia
Serenity Management Inc.
  Liberia
Galapagos Cruises Inc.
  Liberia
Islas Galapagos Turismo y Vapores C.A. *
  Ecuador
Cape Liberty Cruise Port LLC
  Delaware
Legend of the Seas Inc. *
  Liberia
Splendour of the Seas Inc. *
  Liberia
Harmony Investments (Global) Limited
  U.K.
Tenth Avenue Holdings, S.A. de C.V.
  Mexico
The Scholar Ship Program LLC
  Delaware
Royal Caribbean Cruises Espana S.L.
  Spain
Puerto de Cruceros y Marina de las Islas de la Bahia, S.A. de CV.
  Honduras
Freedom of the Seas Inc. *
  Liberia
RCL Holdings Cooperatief U.A.
  The Netherlands
Pullmantur, S.A.
  Spain
Pullmantur Cruises, S.L.
  Spain
Pullmantur Cruises Oceanic Ltd.*
  Malta
Pullmantur Cruises Blue Dream, Ltd.*
  Malta
Pullmantur Cruises Blue Moon, Ltd.*
  Malta
Pullmantur Cruises Sky Wonder, Ltd.*
  Malta
Pullmantur Cruises Holiday Dream, Ltd.*
  Malta
Pullmantur Cruises Ship Management, Ltd
  Malta
Pullmantur Ship Management, Ltd.
  Bahamas
Turismo E Viagens Unipessoal, LDA.
  Portugal
Royal Caribbean Holdings de Espana S.L. **
  Spain

 

*   Shipholding companies   **   In the process of being formed.

 



--------------------------------------------------------------------------------



 



SCHEDULE II

      Payment Date   Principal Installment
 
   
October 20, 2006
  $40,714,286
April 20, 2007
  $40,714,286
October 20, 2007
  $40,714,286
April 20, 2008
  $40,714,286
October 20, 2008
  $40,714,286
April 20, 2009
  $40,714,286
October 20, 2009
  $40,714,286
April 20, 2010
  $40,714,286
October 20, 2010
  $40,714,286
April 20, 2011
  $40,714,286
October 20, 2011
  $40,714,286
April 20, 2012
  $40,714,286
October 20, 2012
  $40,714,286
Stated Maturity Date
  Remaining outstanding balance of the Loans

 